Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of June 25, 2019 (this
“Amendment”), among Lamb Weston Holdings, Inc. (the “Borrower”), the Guarantors,
the Lenders party hereto (who constitute Required Lenders) and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).

 

WHEREAS, reference is hereby made to the Credit Agreement dated as of
November 9, 2016 (the “Credit Agreement”, as amended by Amendment No. 1, dated
as of August 15, 2017, and Amendment No. 2, dated as of December 1, 2017, and as
amended by this Amendment, the “Amended Credit Agreement”) among the Borrower,
the Guarantors, the Administrative Agent and the financial institutions party
thereto.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Amended Credit Agreement;

 

WHEREAS, the Borrower has requested to amend the Credit Agreement on the terms
set forth herein;

 

WHEREAS, the Credit Agreement provides that this Amendment may become effective
with the consent of the Loan Parties, the Administrative Agent and Lenders
constituting the Required Lenders; and

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

SECTION 1.                            Amendments.  Effective as of the Amendment
No. 3 Effective Date (as defined below), the Credit Agreement is amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in Exhibit A hereto.

 

SECTION 2.                            Representations and Warranties.  In order
to induce the Lenders to consent to this Amendment, the Borrower represents and
warrants to each of the Lenders and the Administrative Agent that on and as of
the date hereof both before and after giving effect to this Amendment (i) the
representations and warranties of each Loan Party contained in Article VI of the
Amended Credit Agreement or any other Loan Document are true and correct in all
material respects (except when qualified as to materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties relate to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects; (ii) no Default exists
as of the Amendment No. 3 Effective Date or will result from this Amendment;
(iii) this Amendment  is within each Loan Party’s corporate, limited liability
company or other organizational powers and has been duly authorized by all
necessary corporate, limited liability company or other organizational action
and, if required, stockholder action; and (iv) this Amendment has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at Law.

 

SECTION 3.                            Effect of Amendment.  On and after the
Amendment No. 3 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like

 

--------------------------------------------------------------------------------



 

import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement.  The Amended Credit Agreement and each of the
other Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed and shall not be impaired or limited by the execution or
effectiveness of this Amendment.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.

 

SECTION 4.                            Conditions to Effectiveness.  The
effectiveness of Section 1 of this Amendment shall be subject solely to the
satisfaction of the following conditions precedent (the first date upon which
such conditions precedent are satisfied, the “Amendment No. 3 Effective Date”):

 

(a)                                       The Administrative Agent shall have
received from each Loan Party and Lenders constituting the Required Lenders duly
signed counterparts of this Amendment.

 

(b)                                 To the extent invoiced at least three
(3) Business Days prior to the date hereof and payable under and in accordance
with Section 11.04 of the Credit Agreement, the Borrower shall have paid the
reasonable out of pocket expenses of the Administrative Agent in connection with
this Amendment (including the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent) incurred in
connection with this Amendment.

 

SECTION 5.                            Acknowledgement and Affirmation.

 

(a)                                 Each Loan Party hereby expressly
acknowledges the terms of this Amendment and affirms or reaffirms, as
applicable, as of the date hereof the covenants and agreements contained in each
Loan Document to which it is a party, including, in each case, such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby.

 

(b)                                 Each Loan Party, by its signature below,
hereby affirms and confirms (1) its obligations under each of the Loan Documents
to which it is a party, and (2) the pledge of and/or grant of a security
interest in its assets as Collateral to secure such Obligations, all as provided
in the Collateral Documents as originally executed, and acknowledges and agrees
that such guarantee, pledge and/or grant continue in full force and effect in
respect of, and to secure, such Obligations under the Credit Agreement and the
other Loan Documents.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract.  Delivery of an
executed counterpart of this Amendment by facsimile or other electronic imaging
means (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 7.                            Applicable Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

LAMB WESTON HOLDINGS, INC.

 

as the Borrower

 

 

 

By:

/s/ Robert M. McNutt

 

 

Name:

Robert M. McNutt

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

LAMB WESTON, INC.

 

as a Guarantor

 

 

 

By:

/s/ Nadeem Sarwat Ali

 

 

Name:

Nadeem Sarwat Ali

 

 

Title:

Vice President

 

 

 

LAMB WESTON SALES, INC.

 

as a Guarantor

 

 

 

By:

/s/ Nadeem Sarwat Ali

 

 

Name:

Nadeem Sarwat Ali

 

 

Title:

Vice President

 

 

 

LAMB-WESTON/MIDWEST, INC.

 

as a Guarantor

 

 

 

By:

/s/ Nadeem Sarwat Ali

 

 

Name:

Nadeem Sarwat Ali

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as Lender and Administrative Agent

 

 

 

By:

/s/ J. Casey Cosgrove

 

 

Name:

J. Casey Cosgrove

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

AgChoice Farm Credit, ACA for itself and/or as 

 

agent/nominee for AgChoice Farm Credit, FLCA,

 

as a Voting Participant (type name of the legal entity)

 

 

 

 

 

 

By:

/s/ Joshua L. Larock

 

 

Name: Joshua L. Larock

 

 

Title: Vice President

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

AgCountry Farm Credit Services, FLCA (as successor to United FCS, FLCA, d/b/a
FCS Commercial Finance Group),

 

as a Voting Participant

 

 

 

 

 

 

By:

/s/ Erik Knight

 

 

Name: Erik Knight

 

 

Title: Assistant Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

AgCountry Farm Credit Services, FLCA,

 

as a Voting Participant (type name of the legal entity)

 

 

 

 

By:

/s/ James F. Baltezore

 

 

Name: James F. Baltezore

 

 

Title: Market Vice President ACM

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

AGFIRST FARM CREDIT BANK,

 

as a Voting Participant (type name of the legal entity)

 

 

 

 

 

 

By:

/s/ Neda K. Beal

 

 

Name: Neda K. Beal

 

 

Title: Vice President

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

AMERICAN AGCREDIT, FLCA,

 

as a Voting Participant

 

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name: Daniel K. Hansen

 

 

Title: Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Capital Farm Credit, FLCA,

 

as a Voting Participant (type name of the legal entity)

 

 

 

 

 

 

By:

/s/ Donald L Palm

 

 

Name: Donald L Palm

 

 

Title: SVP/Capital Markets

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

By:

N/A 

 

 

Name:

 

 

Title:

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Co Bank FCB,

 

as a Voting Participant (type name of the legal entity)

 

 

 

 

 

 

By:

/s/ Austin G. Taylor

 

 

Name: Austin G. Taylor

 

 

Title: Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Compeer Financial, FLCA successor to AgStar Financial, FLCA and 1st Farm Credit
Services, FLCA,

 

as a Voting Participant

 

 

 

 

 

 

By:

/s/ Graham J. Dee

 

 

Name: Graham J. Dee

 

 

Title: Director, Capital Markets

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Farm Credit Mid-America, FLCA, f/k/a Farm Credit Services of Mid-America, FLCA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Roy L. Bennett

 

 

Name: Roy L. Bennett

 

 

Title: Senior Credit Officer Capital Markets

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Farm Credit Services of America, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Ben Fogle

 

 

Name: Ben Fogle

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Farm Credit Bank of Texas,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Alan Robinson

 

 

Name:

Alan Robinson

 

 

Title:

Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

Farm Credit East, ACA,

 

as a Voting Participant

 

 

 

 

 

By:

/s/ Eric W. Pohlman

 

 

Name:

Eric W. Pohlman

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

FIRST HAWAIIAN BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Hanul Vera Abraham

 

 

Name:

Hanul Vera Abraham

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

First Tennessee Bank National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick D. Wredling

 

 

Name:

Patrick D. Wredling

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

GreenStone Farm Credit Services, FLCA,

 

as a Voting Participant (type name of the legal entity)

 

 

 

 

 

By:

/s/ Curtis Flammini

 

 

Name:

Curtis Flammini

 

 

Title:

VP of Capital Markets

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

GOLDMAN SACHS BANK USA,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Nadia Garcia

 

 

 

Name: Nadia Garcia

 

 

 

Title: Authorized Signatory

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

ING Capital LLC,
as a Lender (type name of the legal entity)

 

 

 

 

 

 

 

 

By:

/s/ Debbie Perkins

 

 

 

Name: Debbie Perkins

 

 

 

Title: Managing Director

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

By:

/s/ Pamela Beal

 

 

 

Name: Pamela Beal

 

 

 

Title: Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

 

Name: Tony Yung

 

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------



 

 

 

Mizuho Bank, Ltd.,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Tracy Rahn

 

 

 

Name: Tracy Rahn

 

 

 

Title: Authorized Signatory

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

Northwest Farm Credit Services, PCA,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jeremy A. Roewe

 

 

 

Name: Jeremy A. Roewe

 

 

 

Title: Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

Peapack-Gladstone Bank,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Vincent J. DiCindio

 

 

 

Name: Vincent J. DiCindio

 

 

 

Title: Senior Managing Director

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ michael phelan

 

 

 

Name: michael phelan

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Bart Sabel

 

 

 

Name: Bart Sabel

 

 

 

Title: Vice President

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

RAYMOND JAMES BANK, N.A.,
as a Lender (type name of the legal entity)

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

 

 

Name: Joseph A. Ciccolini

 

 

 

Title: Senior Vice President

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

U.S. Bank National Association,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Steven F Bobinchak

 

 

 

Name: Steven F Bobinchak

 

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------



 

 

 

Wells Fargo Bank, National Association,
as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Peter Kiedrowski

 

 

 

Name: Peter Kiedrowski

 

 

 

Title: Managing Director

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

 

 

Farm Credit West, FLCA,
as a Voting Participant

 

 

 

 

 

 

 

 

By:

/s/ Raina Porecha

 

 

 

Name: Raina Porecha

 

 

 

Title: Assistant Vice President

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

[Lamb Weston Signature Page to Amendment No. 3]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

See attached.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Published CUSIP Number:  51326UAA1

 

 

CREDIT AGREEMENT



Dated as of November 9, 2016

 

among

 

LAMB WESTON HOLDINGS, INC.,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

GOLDMAN SACHS BANK USA

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

NORTHWEST FARM CREDIT SERVICES, PCA

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH

MIZUHO BANK, LTD.

THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,

 

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

38

1.03

 

Accounting Terms

39

1.04

 

Rounding

40

1.05

 

Times of Day

40

1.06

 

Letter of Credit Amounts

40

1.07

 

Exchange Rates; Currency Equivalents

40

1.08

 

Additional Alternative Currencies

41

1.09

 

Change of Currency

42

1.10

 

Limited Condition Acquisitions

42

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

43

 

 

2.01

 

Revolving Loans and Term Loans

43

2.02

 

Borrowings, Conversions and Continuations of Loans

46

2.03

 

Letters of Credit

48

2.04

 

Swing Line Loans

57

2.05

 

Prepayments

59

2.06

 

Termination or Reduction of Revolving Commitments

62

2.07

 

Repayment of Loans

62

2.08

 

Interest

63

2.09

 

Fees

63

2.10

 

Computation of Interest and Fees

64

2.11

 

Evidence of Debt

65

2.12

 

Payments Generally; Administrative Agent’s Clawback

66

2.13

 

Sharing of Payments by Lenders

67

2.14

 

Cash Collateral

68

2.15

 

Defaulting Lenders

69

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

71

 

 

3.01

 

Taxes

71

3.02

 

Illegality

76

3.03

 

Inability to Determine Rates

76

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

77

3.05

 

Compensation for Losses

79

3.06

 

Mitigation Obligations; Replacement of Lenders

79

3.07

 

Survival

80

 

 

 

 

ARTICLE IV GUARANTY

80

 

 

4.01

 

The Guaranty

80

4.02

 

Obligations Unconditional

80

4.03

 

Reinstatement

81

4.04

 

Certain Additional Waivers

82

4.05

 

Remedies

82

4.06

 

Rights of Contribution

82

4.07

 

Guarantee of Payment; Continuing Guarantee

83

4.08

 

Keepwell

83

 

i

--------------------------------------------------------------------------------



 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

83

 

 

5.01

 

Conditions of Initial Credit Extension

83

5.02

 

Conditions to all Credit Extensions

86

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

86

 

 

6.01

 

Organization; Powers

87

6.02

 

Authorization; Enforceability

87

6.03

 

Governmental Approvals; No Conflicts

87

6.04

 

Financial Condition; No Material Adverse Change

87

6.05

 

Properties

88

6.06

 

Litigation and Environmental Matters

88

6.07

 

Compliance with Laws

88

6.08

 

Investment Company Status

88

6.09

 

Taxes

89

6.10

 

ERISA

89

6.11

 

Disclosure

89

6.12

 

Solvency

89

6.13

 

Security Interests in Collateral

89

6.14

 

Labor Disputes

90

6.15

 

No Default

90

6.16

 

Federal Reserve Regulations

90

6.17

 

OFAC; Anti-Corruption Laws

90

6.18

 

Insurance

90

6.19

 

EEA Financial Institutions

91

 

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

91

 

 

7.01

 

Financial Statements and Other Information

91

7.02

 

Notices of Material Events

93

7.03

 

Existence; Conduct of Business

93

7.04

 

Payment of Obligations

94

7.05

 

Maintenance of Properties

94

7.06

 

Books and Records; Inspection Rights

94

7.07

 

Compliance with Laws

94

7.08

 

Use of Proceeds

94

7.09

 

Insurance

95

7.10

 

Subsidiary Guarantors; Pledges; Collateral; Further Assurances

95

7.11

 

Farm Credit Equities and Security

96

7.12

 

Post-Closing

97

 

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

97

 

 

8.01

 

Indebtedness

97

8.02

 

Liens

100

8.03

 

Fundamental Changes

102

8.04

 

Investments, Loans, Advances and Acquisitions

103

8.05

 

Asset Sales

105

8.06

 

Sale and Leaseback Transactions

107

8.07

 

Restricted Payments

107

8.08

 

Transactions with Affiliates

108

8.09

 

Restrictive Agreements

109

 

ii

--------------------------------------------------------------------------------



 

8.10

 

Prepayments of Specified Indebtedness and Amendments to Specified Indebtedness
and Organizational Documents

111

8.11

 

Financial Covenants

112

8.12

 

Sanctions; Anti-Corruption Laws

112

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

112

 

 

9.01

 

Events of Default

112

9.02

 

Remedies Upon Event of Default

115

9.03

 

Application of Funds

115

 

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

116

 

 

10.01

 

Appointment and Authority

116

10.02

 

Rights as a Lender

117

10.03

 

Exculpatory Provisions

117

10.04

 

Reliance by Administrative Agent

118

10.05

 

Delegation of Duties

118

10.06

 

Resignation of Administrative Agent

118

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

120

10.08

 

No Other Duties; Etc.

120

10.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

120

10.10

 

Collateral and Guaranty Matters

122

10.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

122

 

 

 

 

ARTICLE XI MISCELLANEOUS

123

 

 

11.01

 

Amendments, Etc.

123

11.02

 

Notices; Effectiveness; Electronic Communications

125

11.03

 

No Waiver; Cumulative Remedies; Enforcement

127

11.04

 

Expenses; Indemnity; Damage Waiver

127

11.05

 

Payments Set Aside

130

11.06

 

Successors and Assigns

130

11.07

 

Treatment of Certain Information; Confidentiality

135

11.08

 

Rights of Setoff

136

11.09

 

Interest Rate Limitation

137

11.10

 

Counterparts; Integration; Effectiveness

137

11.11

 

Survival of Representations and Warranties

137

11.12

 

Severability

138

11.13

 

Replacement of Lenders

138

11.14

 

Governing Law; Jurisdiction; Etc.

139

11.15

 

Waiver of Jury Trial

140

11.16

 

No Advisory or Fiduciary Responsibility

140

11.17

 

Electronic Execution of Assignments and Certain Other Documents

141

11.18

 

USA PATRIOT Act Notice

141

11.19

 

Judgment Currency

141

11.20

 

Release of Collateral and Guaranty Obligations

141

11.21

 

Entire Agreement

142

11.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

142

11.23

 

Waiver of Borrower Rights

143

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

6.01

Subsidiaries

6.18

Insurance

7.12

Post-Closing

8.01

Indebtedness Existing on the Closing Date

8.02

Liens Existing on the Closing Date

8.04

Investments Existing on the Closing Date

8.09

Restrictive Agreements Existing on the Closing Date

11.02

Certain Addresses for Notices

11.06(e)

Voting Participants

 

 

EXHIBITS

 

A-1

Form of Loan Notice

A-2

Form of Swing Line Loan Notice

A-3

Form of Letter of Credit Report

A-4

Form of Additional L/C Issuer Notice

B

Form of Note

C

Forms of U.S. Tax Compliance Certificates

D

Form of Compliance Certificate

E

Form of Joinder Agreement

F

Form of Assignment and Assumption

G-1

Form of Permitted Pari Passu Intercreditor Agreement

G-2

Form of Junior Priority Intercreditor Agreement

H

Form of Voting Participant Notification

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of November 9, 2016 among LAMB WESTON
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders and L/C Issuers (each as defined herein) and BANK OF
AMERICA, N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Additional Credit Extension Amendment” means any amendment to this Agreement
and, if applicable, the other Loan Documents establishing any Incremental Term
Loan Commitment, Extended Term Loan, Extended Revolving Commitment or additional
Revolving Commitment of any Class entered into by the Loan Parties and the
Administrative Agent pursuant to Section 2.1 (which shall not require the
consent of any Lender other than each Lender providing a Commitment or Loan
thereunder and, in the case of a Revolving Commitment, each L/C Issuer and the
Swing Line Lender).

 

“Additional L/C Issuer Notice” means a notice in substantially the form of
Exhibit A-4.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Fee Letter” means the fee letter agreement, dated
September 23, 2016 among the Borrower, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved (such approval not to be unreasonably withheld, conditioned or delayed)
by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the Arrangers, the Co-Syndication
Agents and the Co-Documentation Agents.

 

--------------------------------------------------------------------------------



 

“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Revolving A Lenders.  The initial amount of the Aggregate Revolving A
Commitments in effect on the Closing Date is $319,148,936.00.

 

“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Revolving B Lenders.  The initial amount of the Aggregate Revolving B
Commitments in effect on the Closing Date is $180,851,064.00.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 11.19.

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is approved in accordance with
Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined in good faith by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving A Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving A
Commitments represented by such Lender’s Revolving A Commitment at such time;
provided that if the commitment of each Lender to make Revolving A Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving A Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments, (b) with respect to such Lender’s
Revolving B Commitment at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving B Commitments represented by such
Lender’s Revolving B Commitment at such time; provided that if the commitment of
each Lender to make Revolving B Loans has been terminated pursuant to
Section 9.02 or if the Aggregate Revolving B Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; and (c) with respect to such Lender’s Term Loans of any
Class at any time, the percentage (carried out to the ninth decimal place) of
the outstanding principal amount of Term Loan of such Class held by such Lender
at such time.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable. 
The Applicable Percentages shall be subject to adjustment as provided in
Section 2.15.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.01(c):

 

Pricing
Tier

 

Consolidated
Net Leverage
Ratio

 

Commitment
Fees

 

Eurocurrency Rate
Loans and Letter
of Credit Fees

 

Base Rate
Loans

 

1

 

> 4.75:1.00

 

0.40

%

2.25

%

1.25

%

 

2

--------------------------------------------------------------------------------



 

Pricing
Tier

 

Consolidated
Net Leverage
Ratio

 

Commitment
Fees

 

Eurocurrency Rate
Loans and Letter
of Credit Fees

 

Base Rate
Loans

 

2

 

< 4.75:1.00 and > 4.00:1.00

 

0.35

%

2.00

%

1.00

%

3

 

< 4.00:1.00 and > 3.25:1.00

 

0.30

%

1.75

%

0.75

%

4

 

< 3.25:1.00

 

0.25

%

1.50

%

0.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate.  The Applicable Rate in effect from the Closing
Date through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.01(c) for the Fiscal Quarter
ending in February 2017 shall be determined based upon Pricing Tier 2.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date), Goldman Sachs Bank
USA, JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, in each case, in
their capacities as joint lead arrangers and joint bookrunners.

 

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Restricted Subsidiary, pursuant to Section 8.05(h).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------



 

“Attributable Indebtedness” means with respect to any lease arising from a sale
and leaseback transaction pursuant to Section 8.06 (i) with respect to any such
lease that creates a Capital Lease Obligation, the Capitalized Lease Obligation
thereunder and (ii) with respect to any lease that does not result in a Capital
Lease, the principal amount of the Capitalized Lease Obligation that would
result if such lease was treated as a Capital Lease (assuming an interest rate
for such lease equal to the interest rate applicable to Eurocurrency Rate Loans
denominated in Dollars with a three month Interest Period commencing on the date
such lease is entered into).

 

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by the Borrower or any Restricted Subsidiary,
the aggregate amount (with respect to any such transaction, the “Invested
Amount”) paid to, or borrowed by, such Person as of such date under such
Permitted Receivables Financing, minus the aggregate amount received by the
applicable Receivables Financier and applied to the reduction of the Invested
Amount under such Permitted Receivables Financing.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the “Lamb Weston” business of ConAgra for the Fiscal Year ended May 29, 2016,
and the related consolidated statements of income or operations and cash flows
of the “Lamb Weston” business of ConAgra for such Fiscal Year, including the
notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means (a) with respect to the Revolving A Commitments, the
period from and including the Closing Date to the earliest of (i) the Revolving
A Credit Maturity Date, (ii) the date of termination of the Aggregate Revolving
A Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving A Loans and of the obligation of the
L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02, and (b) with
respect to the Revolving B Commitments, the period from and including the
Closing Date to the earliest of (i) the Revolving B Credit Maturity Date,
(ii) the date of termination of the Aggregate Revolving B Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Lender to make Revolving B Loans pursuant to Section 9.02.

 

“Available Amount” means, at any time, an amount equal to the sum, without
duplication, of:

 

(a)                                 50% of Consolidated Net Income of the
Borrower for the period (taken as a single accounting period but excluding any
Fiscal Quarter occurring solely during a Collateral Suspension Period)
commencing on the first day of the Borrower’s first full Fiscal Quarter
commencing after the Closing Date and ending on the last day of the most recent
Fiscal Quarter for which financial statements of the Borrower have been
delivered pursuant to Section 7.01(a) or (b); plus

 

(b)                                 100% of the net cash proceeds received by
the Borrower (other than from a Subsidiary of the Borrower) from the sale of
Qualified Equity Interests following the Closing Date and prior to such time to
the extent such proceeds have not been utilized as the basis for any other
transaction pursuant to Article VIII hereof; plus

 

(c)                                  100% of the net cash proceeds received by
the Borrower or a Restricted Subsidiary (other than from the Borrower or a
Subsidiary of the Borrower) from the issuance or sale of Indebtedness of the
Borrower or a Restricted Subsidiary following the Closing Date and prior to such
time to the extent such Indebtedness has been converted into Qualified Equity
Interests prior to such time; plus

 

4

--------------------------------------------------------------------------------



 

(d)                                 the aggregate amount of cash returns
received by the Borrower or any Restricted Subsidiary from any investments made
pursuant to Section 8.04(q) prior to such time (including upon the disposition
of any such interest); plus

 

(e)                                  the fair market value of the Borrower’s and
its Restricted Subsidiaries’ investments in any Unrestricted Subsidiary at the
time it is designated as a Restricted Subsidiary to the extent the investment in
such Unrestricted Subsidiary was made pursuant to Section 8.04(q); minus

 

(f)                                   the aggregate amount of (i) investments
made pursuant to Section 8.04(q), (ii) Restricted Payments made pursuant to
Section 8.07(i) and (iii) payments made in respect of Specified Indebtedness
pursuant to Section 8.10(a)(ii), in each case, prior to such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person (or equivalent governing body) or any committee thereof duly
authorized to act on behalf of such board of directors (or equivalent governing
body).

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrower Rights” means all statutory or regulatory rights of a borrower to
disclosure of effective interest rates, differential interest rates, review of
credit decisions, distressed loan restructuring, rights of first refusal, and
such other rights and privileges as may be provided by the Agricultural Credit
Act of 1987, 12 U.S.C. §§ 2199-2202e, and the implementing regulations of the
Farm Credit Administration, 12 C.F.R. § 617.7000, et seq.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same
Class, Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lenders pursuant to Section 2.01.

 

5

--------------------------------------------------------------------------------



 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day that is also a London Banking Day; (b) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in Euro,
any fundings, disbursements, settlements and payments in Euro in respect of any
such Eurocurrency Rate Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
a TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;

 

(b)                                 investments in (1) commercial paper and
variable or fixed rate notes issued by (A) any domestic commercial bank of
recognized standing having capital and surplus in excess of $250,000,000 or
(B) any bank whose short-term commercial paper rating from S&P is at least A-1
or from Moody’s is at least P-1 (any such bank described in this clause
(b) being an “Approved Bank”) (or by the parent company thereof) or (2) any
commercial paper or variable rate notes issued by, or guaranteed by any domestic
corporation rated A-1 or better by S&P or P-1 or better by Moody’s, and in each
case maturing within 270 days from the date of acquisition thereof;

 

6

--------------------------------------------------------------------------------



 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved Bank;

 

(d)                                 repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(b) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and

 

(f)                                   other investments made for cash management
purposes in any jurisdiction outside the United States where the Borrower or its
Restricted Subsidiaries conduct business that are classified as “cash
equivalents” in accordance with GAAP.

 

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services and any
Designated Chinese Guarantee Obligations.

 

“Cash Management Bank” means the Administrative Agent or any Lender (or
Affiliate of the Administrative Agent or a Lender) that is a party to a Cash
Management Agreement with a Loan Party or any Restricted Subsidiary on the
Closing Date or at the time such Cash Management Agreement is entered into
(whether such Person thereafter ceases to be the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender).

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Internal Revenue Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the capital stock of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following after the
Spin-Off:  (1) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, directly or indirectly, of more than 35% of the voting
power of the capital stock of the Borrower, entitled to vote for members of the
board of directors or equivalent governing body of the

 

7

--------------------------------------------------------------------------------



 

Borrower on a fully diluted basis; or (2) a “change of control” or similar event
occurs with respect to the Borrower under the documentation evidencing any
Material Indebtedness.  Notwithstanding the foregoing, a Person shall not be
deemed to have beneficial ownership of capital stock subject to a stock purchase
agreement, merger agreement or similar agreement until the consummation of the
transactions contemplated by such agreement unless such Person has the right to
vote or direct the voting of such capital stock.

 

“Class”, when used in reference to any Loan, Borrowing, Lender or Commitment,
(a) refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving A Loans, Revolving B Loans, Term A Loans or any Class of Loans
established after the Closing Date, (b) refers to whether such Commitment is a
Revolving A Commitment, Revolving B Commitment, Term A Loan Commitment or any
Class of Commitments established after the Closing Date, and (c) refers to
whether such Lender is a Revolving A Lender, Revolving B Lender, Term A Lender
or any Lender established under any Class of Commitments or Loans established
after the Closing Date, as applicable.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, is or is purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.  In no event shall
“Collateral” include any Excluded Property.

 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Borrower or
any Guarantor pursuant to the terms of Section 5.01, Section 7.10 or any of the
Loan Documents.

 

“Collateral Reinstatement Date” has the meaning specified in Section 7.10(d).

 

“Collateral Suspension Period” means any period (a) starting on the date on
which (i) no Default has occurred and is continuing, (ii) the Borrower has an
Investment Grade Rating from each of the Rating Agencies and (iii) a Responsible
Officer of the Borrower has delivered a certificate to the Administrative Agent
stating that the forgoing conditions are satisfied and requesting that a
Collateral Suspension Period commence and (b) ending on the date the Borrower
ceased to have an Investment Grade Rating from either of the Rating Agencies.

 

“Commitment” means, as to each Lender, the Revolving A Commitment of such
Lender, the Revolving B Commitment of such Lender, the Term A Loan Commitment of
such Lender and/or any Commitment of an additional Class established following
the Closing Date of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“ConAgra” means Conagra Brands, Inc., a Delaware corporation, f/k/a ConAgra
Foods, Inc.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:

 

8

--------------------------------------------------------------------------------



 

(a)                                 Consolidated Net Income for such period plus

 

(b)                                 other than with respect to clause
(iv) below, an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication:  (i) Consolidated
Interest Expense, (ii) provision for taxes based on income, profits or capital
of the Borrower and its Restricted Subsidiaries, including, without limitation,
federal, state, franchise, excise and similar taxes and foreign withholding
taxes paid or accrued during such period including penalties and interest
related to such taxes or arising from any tax examinations, (iii) depreciation
and amortization expense and all other non-cash charges (including impairment
charges), expenses or losses (except for any such expense that (x) requires
accrual of a reserve for anticipated future cash payments for any period or
(y) represents a write-down of current assets), (iv) (1) pro forma costs savings
permitted to be reflected in pro forma financial statements prepared in
accordance with Regulation S-X of the Securities Exchange Act of 1934 and
(2) the amount of pro forma cost savings, operating expense reductions and
synergies (collectively, “Cost Savings”) that are reasonably expected by the
Borrower to result over the next succeeding four Fiscal Quarter period
(calculated as though such Cost Savings had been realized on the first day of
such period) as a result of, or in connection with, actions (including Permitted
Acquisitions or Dispositions outside the ordinary course of business)
consummated during such period or expected to be taken within twelve months,
provided that (A) such Cost Savings are reasonably identifiable, quantifiable
and factually supportable, (B) the aggregate amount of such Cost Savings added
pursuant to this clause (iv)(2) during such period shall not exceed an amount
equal to 10% of Consolidated EBITDA for such period (calculated without giving
effect to any amounts added back pursuant to this clause (iv)(2)) and (C) such
pro forma Cost Savings shall only be added back for quarters ending on or prior
to the last day of the fourth full Fiscal Quarter following the applicable
action, and in each case described in this clause (iv), no Cost Savings shall be
added pursuant to this clause (iv) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (v) (1) non-recurring, extraordinary
or unusual cash charges, expenses or losses not exceeding $25,000,000 in any
four Fiscal Quarter period and (2) all charges, expenses or losses in connection
with the Transactions that are incurred or accrued prior to the second
anniversary of the Closing Date, (vi) any contingent or deferred payments
(including earn-out payments, non-compete payments and consulting payments but
excluding ongoing royalty payments) made in connection with any Permitted
Acquisition, (vii) the amount of write-offs or amortization of deferred
financing fees, commissions, fees and expenses (including any write-offs or
amortization of fees and expenses related to Permitted Receivables Financings),
(viii) losses from foreign exchange translation adjustments or Swap Contracts
during such period, (ix) losses associated with discontinued operations (but
only after such operations are no longer owned or operated by the Borrower or a
Restricted Subsidiary); (x) acquisition integration costs and fees, including
cash severance payments made in connection with acquisitions; (xi) any costs or
expenses incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or stockholders agreement to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of issuance of Equity Interests of the Borrower; (provided that
such net cash proceeds shall not increase the Available Amount) and (xii) the
fees and expenses paid to third parties during such period that directly arise
out of and are incurred in connection with any Permitted Acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
including transaction expenses incurred in connection therewith) or early
extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of

 

9

--------------------------------------------------------------------------------



 

Financial Accounting Standards Board Statement No. 141R “Business Combinations”
but are required under such statement to be expensed currently, minus

 

(c)                                  the following to the extent included in the
determination of Consolidated Net Income for such period, without duplication: 
(i) non-cash credits, income or gains, including non-cash gains from foreign
exchange translation adjustments or Swap Contracts during such period (but
excluding any non-cash credits, income or gains that represent an accrual in the
ordinary course), (ii) any extraordinary or unusual income or gains (including
amounts received on early terminations of Swap Contracts),  (iii) any federal,
state, local and foreign income tax credits and (iv) income associated with
discontinued operations (but only after such operations are no longer owned or
operated by the Borrower or a Restricted Subsidiary);

 

provided, that, notwithstanding anything to the contrary contained herein (but
subject to adjustments on a Pro Forma Basis for events occurring after the
Closing Date), (x) Consolidated EBITDA for the portion of the Fiscal Quarter in
which the Closing Date occurs for the period prior to the Closing Date shall be
calculated in a manner consistent with the methodology used to calculate the
deemed Consolidated EBITDA amounts provided below for each of the Fiscal
Quarters ending on the date set forth below, and (y) Consolidated EBITDA shall
be deemed to be the amount set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

 

Consolidated EBITDA

 

Ended February 28, 2016

 

$

170,800,000

 

Ended May 29, 2016

 

$

157,600,000

 

Ended August 28, 2016

 

$

171,900,000

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Loans) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial), but only to the extent consisting of unpaid
reimbursement obligations in respect of drawn amounts under letters of credit;
(c) all Capitalized Lease Obligations; (d) all obligations issued or assumed as
the deferred purchase price of assets or services purchased (other than
contingent earn-out payments and other contingent deferred payments, and trade
debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet in accordance with GAAP; (e) all Disqualified
Equity Interests of such Persons; (f) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation, limited liability company or similar limited liability
entity) in which the Borrower or any of its Restricted Subsidiaries is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

 

“Consolidated Interest Coverage Ratio” means, the ratio, determined as of the
end of each Fiscal Quarter of the Borrower for the most-recently ended four
Fiscal Quarters, of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash (and, to the extent not otherwise included in
Consolidated Interest Expense, the loss or discount on the sale of Transferred
Assets to any Receivables Financier in connection with a Permitted Receivables
Financing), all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in

 

10

--------------------------------------------------------------------------------



 

accordance with GAAP):  (a) all interest in respect of Consolidated Funded
Indebtedness (including the interest component of synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products) accrued during such period (whether or not
actually paid during such period) determined after giving effect to any net
payments made or received under interest rate Swap Contracts minus (b) the sum
of (i) all interest income during such period and (ii) to the extent included in
clause (a) above, the amount of write-offs or amortization of deferred financing
fees, commissions, fees and expenses (including write-offs or amortization of
fees and expenses related to Permitted Receivables Financings), and amounts paid
(or plus any amounts received) on early terminations of Swap Contracts plus
(c) the loss or discount on the sale of Transferred Assets to any Receivables
Financier in connection with a Permitted Receivables Financing.

 

“Consolidated Net Income” for any period means the consolidated net income (or
loss) attributable to the Borrower for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

(1)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary, except (i) to the extent such income has
actually been distributed in cash to the Borrower or any Restricted Subsidiary
during such period and (ii) in the case of the Existing Joint Ventures, for
other equity of the Borrower and its Restricted Subsidiaries in the earnings of
the Existing Joint Ventures in excess of the amount included pursuant to clause
(1)(i) so long as the amount included in this clause (1)(ii) for any period does
not exceed 6.0% of Consolidated EBITDA for such period;

 

(2)                                 gains and losses due solely to fluctuations
in currency values and the related tax effects according to GAAP;

 

(3)                                 the cumulative effect of any change in
accounting principles; and

 

(4)                                 gains and losses from dispositions of assets
outside the ordinary course of business or upon early retirement of
Indebtedness.

 

“Consolidated Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date, minus (i) unrestricted cash
and Cash Equivalents of Loan Parties (it being agreed that cash or Cash
Equivalents (x) placed on deposit with a trustee to discharge or defease
Indebtedness or (y) to the extent proceeds of Indebtedness incurred to finance
an acquisition and held in escrow pending the consummation of such acquisition
to consummate such acquisition or prepay such Indebtedness shall be considered
unrestricted to the extent the related Indebtedness is included in Consolidated
Funded Indebtedness) and (ii) to the extent not prohibited from being
distributed to a Loan Party pursuant to any Law, Contractual Obligation or
Organization Document, 75% of the amount of unrestricted cash and Cash
Equivalents of Restricted Subsidiaries that are not Loan Parties (it being
agreed that cash or Cash Equivalents segregated or held in escrow to prepay
Indebtedness or to consummate an acquisition shall be considered unrestricted)
to (b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ended on such date (or, if such date is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended prior to such
date for which financial statements have been delivered pursuant to
Section 7.01(a) or (b)).

 

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

 

11

--------------------------------------------------------------------------------



 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
a Bail-In Action or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States

 

12

--------------------------------------------------------------------------------



 

or from the enforcement of judgments or writs of attachment on its assets or
permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(d)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuers, the Swing Line Lender and
each other Lender promptly following such determination.

 

“Designated Chinese Guarantee Obligations” means any agreement providing for a
Guarantee by the Borrower of the obligations of one or more Restricted
Subsidiaries of the Borrower organized under the laws of China that is
designated in writing by a Responsible Officer of the Borrower to the
Administrative Agent as a “Designated Chinese Guarantee Obligation”; provided
that the Borrower shall not permit the aggregate principal amount of Guarantees
of Indebtedness constituting Designated Chinese Guarantee Obligations to exceed
RMB450,000,000 at any time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent, setting forth such valuation, less the amount of cash or
Cash Equivalents received by the Borrower or a Restricted Subsidiary (other than
from the Borrower or a Restricted Subsidiary) in connection with a subsequent
Disposition of such Designated Non-Cash Consideration.

 

“Disposition” has the meaning specified in Section 8.05.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests and other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized), or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time of issuance of such Equity Interests, but only with respect to that
portion of the Equity Interests that would satisfy clauses (a) through (c) prior
to the date that is ninety-one (91) days after the Latest Maturity Date at the
time of issuance of such Equity Interests; provided that (x) if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Borrower or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable

 

13

--------------------------------------------------------------------------------



 

statutory or regulatory obligations and (y) if such Equity Interest is held by
any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or immediate family
members) of the Borrower or any of its Subsidiaries, such Equity Interests shall
not constitute Disqualified Equity Interests because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.

 

“Dollar” and “$” mean lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all applicable laws (including the common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, to human health
and safety, or the management, Release or threatened Release of any Hazardous
Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

14

--------------------------------------------------------------------------------



 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) the occurrence of any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
failure of any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)         With respect to any Credit Extension:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

15

--------------------------------------------------------------------------------



 

(ii)                                  denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) two
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent) with a term
equivalent to such Interest Period;

 

(iii)                               with respect to a Credit Extension
denominated in any other Non-LIBOR Quoted Currency (other than Canadian
Dollars), the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06 (a); and

 

(b)         for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” has the meaning set forth in the Security Agreement.

 

“Excluded Subsidiary” means (i) any Unrestricted Subsidiary, (ii) any Foreign
Subsidiary, (iii)  any Subsidiary of a Foreign Subsidiary that is a CFC,
(iv) any CFC Holdco, (v) any Subsidiary that is not a Wholly-Owned Restricted
Subsidiary, (vi) any Subsidiary that is subject to regulation as an insurance
company, (vii) any Receivables Financing SPC, (viii) any Subsidiary acquired
after the Closing Date that is prohibited by applicable Law or by any
contractual obligation existing at the time of such acquisition thereof (so long
as such prohibition is not created in contemplation of such acquisition) from
guaranteeing the Obligations, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guaranty
and such consent, approval, license or authorization not has been received after
such Subsidiary’s commercially reasonable efforts to obtain such consent,
approval, license or authorization and (ix) not-for-profit Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties
and any keepwell,

 

16

--------------------------------------------------------------------------------



 

support or other agreement for the benefit of such Guarantor) at the time the
Guaranty of such Guarantor, or grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Joint Ventures” means Lamb-Weston/Meijer v.o.f., Lamb-Weston/RDO
Frozen, CAG Hydro, LLC and Lamb Weston BSW, LLC.

 

“Extended Revolving Commitment” means any Revolving Commitments established
pursuant to Section 2.01(d) in the form of Extended Revolving Commitments.

 

“Extended Revolving Lender” means a Lender with an Extended Revolving
Commitment.

 

“Extended Revolving Maturity Date” means, with respect to any Extended Revolving
Commitment, the final maturity date thereof as specified in the applicable
Additional Credit Extension Amendment.

 

“Extended Term Lender” has the meaning set forth in Section 2.01(e)(1).

 

“Extended Term Loan” means any Term Loans established pursuant to
Section 2.01(e)(1).

 

“Extended Term Maturity Date” means, with respect to any Extended Term Loan, the
final maturity date thereof as specified in the applicable Additional Credit
Extension Amendment.

 

“Extension” has the meaning set forth in Section 2.01(e)(1).

 

“Extension Offer” has the meaning set forth in Section 2.01(e)(1).

 

“Farm Credit Equities” has the meaning specified in Section 7.11(a).

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

17

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Internal
Revenue Code, and any intergovernmental agreements entered into in connection
with the implementation of such current Sections of the Code (or any such
amended or successor version described above).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means each of the Administrative Agent Fee Letter and each fee
letter dated as of September 23, 2016 by and between the Borrower and any
Arranger.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower (or any
other officer reasonably acceptable to the Administrative Agent).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the annual period ending on the last Sunday in May of each year,
as may be changed in accordance with Section 8.03(b).

 

“Foreign Asset Sale” has the meaning specified in Section 2.05(b)(iv).

 

“Foreign Lender” means a Lender that is not a U.S. Person.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Recovery Event” has the meaning specified in Section 2.05(b)(iv).

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any State of the United States or the District of Columbia.

 

“Form 10” means the registration statement on Form 10 of the Borrower, filed
with the SEC on July 13, 2016.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations other than L/C Obligations in respect
of Letters of Credit issued by such L/C Issuer as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such

 

18

--------------------------------------------------------------------------------



 

Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Basel Committee on Banking Supervision or
any successor or similar authority thereto).

 

“Guarantor Name Change” means ConAgra Foods Lamb Weston, Inc.’s name change to
Lamb Weston, Inc.

 

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.10 or otherwise, and (c) with respect
to (i) obligations under any Secured Hedge Agreement, (ii) obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower (to the extent not the direct obligor with respect
thereto).

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

 

“Hazardous Materials” means all substances, materials or wastes of any nature,
which can give rise to liability under or that is regulated pursuant to any
Environmental Law.

 

19

--------------------------------------------------------------------------------



 

“Hedge Bank” means a party to a Swap Contract with a Loan Party or any
Restricted Subsidiary that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender on the Closing Date or at the
time such Swap Contract is entered into (whether such Person thereafter ceases
to be the Administrative Agent or a Lender or any Affiliate of the
Administrative Agent or a Lender).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Incremental Term Loan” means any loans made pursuant to any Incremental Term
Loan Commitment.

 

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(d) in the principal amount set forth in the applicable Additional
Credit Extension Amendment.

 

“Incremental Term Loan Maturity Date” means the final maturity date for such
Incremental Term Loan as set forth in the applicable Additional Credit Extension
Amendment.

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount available to be drawn under letters of credit (including standby
and commercial) and bankers’ acceptances, including unpaid reimbursement
obligations in respect of drawn amounts under letters of credit or bankers’
acceptance facilities; (c) all Attributable Indebtedness and Capitalized Lease
Obligations and attributable indebtedness under synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business); (e) all obligations issued or assumed as the deferred purchase price
of assets or services purchased (other than contingent earn-out payments and
other contingent deferred payments, and trade debt incurred in the ordinary
course of business) which would appear as liabilities on a balance sheet;
(f) all Disqualified Equity Interests issued by such Person; (g) all net
obligations of such Person under Swap Contracts; (h) all Guarantees with respect
to outstanding Indebtedness of the type specified in clauses (a) through (g
above of another person; (i) all Indebtedness of the type specified in clauses
(a) through (h) above of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, assets owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause
(i) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person which
secure such obligations; and (j) all Indebtedness of the types referred to in
clauses (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity) in which such Person is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person.

 

20

--------------------------------------------------------------------------------



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents (each with
the meaning specified in the Security Agreement).

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the applicable Maturity
Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, in the case of a Eurocurrency Rate Loan
denominated in Dollars, one week, and subject to availability to all affected
Lenders, one week (in the case of a Eurocurrency Rate Loan denominated in any
Alternative Currency) or twelve months), as selected by the Borrower in its Loan
Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 except in the case of an Interest Period of
one week, any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade Rating” shall exist at any time that the Borrower’s long-term
non-credit enhanced debt is rated at least Baa3 by Moody’s and at least BBB- by
S&P (or, if either such Rating Agency shall cease to provide such a rating, an
equivalent rating from a replacement Rating Agency).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

21

--------------------------------------------------------------------------------



 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.10 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

 

“Judgment Currency” has the meaning specified in Section 11.19.

 

“Latest Maturity Date” means, at any time, the then latest Maturity Date of any
Loan or Commitment hereunder.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“L/C Advance” means, with respect to each Revolving A Lender, such Revolving A
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension (other than an automatic or “evergreen” extension) of the
expiry date thereof, or the increase of the amount thereof.

 

“L/C Issuer” means Bank of America, Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Wells Fargo Bank, National Association and each other Lender selected by
the Borrower as an L/C Issuer, with such selection to be agreed to by such
Lender in its sole discretion and approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed) and subject to
receipt by the Administrative Agent of a fully executed Additional L/C Issuer
Notice, in each case, in its capacity as issuer of Letters of Credit hereunder,
with each of their respective successors in such capacity.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LCA Election” has the meaning specified in Section 1.10.

 

“LCA Test Date” has the meaning specified in Section 1.10.

 

22

--------------------------------------------------------------------------------



 

“Lenders” means the Revolving A Lenders, the Revolving B Lenders, the Term A
Lenders, the Extended Revolving Lenders, the Extended Term Lenders and/or the
Incremental Term Loan Lenders, as the context may require.

 

“Lending Office” means, as to the Administrative Agent, the Swing Line Lender,
the L/C Issuer or any Lender, the office or offices, branch or Affiliate of such
Person described as such in such Person’s Administrative Questionnaire, or such
other office or offices as such Person may from time to time notify the Borrower
and the Administrative Agent, which office may include any Affiliate of such
Person or any domestic or foreign branch of such Person or such Affiliate. 
Unless the context otherwise requires each reference to any such Person shall
include its applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.  Letters
of Credit may be denominated in Dollars or in an Alternative Currency. 
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified of the issuance thereof by the applicable L/C Issuer and
has confirmed availability under the Aggregate Revolving A Commitments and the
Letter of Credit Sublimit with the applicable L/C Issuer.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving A Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Report” means a report in substantially the form of
Exhibit A-3.

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
however, that with respect to (i) Bank of America, in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $25,000,000, (ii) Goldman Sachs
Bank USA, in its capacity as an L/C Issuer, the Letter of Credit Sublimit shall
be $25,000,000, (iii) JPMorgan Chase Bank, N.A., in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $25,000,000 and (iv) Wells Fargo
Bank, National Association, in its capacity as an L/C Issuer, the Letter of
Credit Sublimit shall be $25,000,000 (with the foregoing limits in clauses (i)
through (iv) relating only to Letters of Credit issued by the applicable L/C
Issuer) or, in each case, such greater amount as such L/C Issuer may agree
(subject to the aggregate $100,000,000 cap specified above). The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“LIBOR Quoted Currency” means each of the following currencies:  Dollars, Euro,
Sterling, Yen, and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

23

--------------------------------------------------------------------------------



 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target if financing to consummate the acquisition
is not obtained as contemplated by the definitive acquisition agreement in
respect thereof.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving A Loan, Revolving B Loan, Swing Line Loan, the Term A
Loan, Extended Term Loan or an Incremental Term Loan.

 

“Loan Documents” means this Agreement, the Perfection Certificate, each Joinder
Agreement, each Note, each Issuer Document, the Collateral Documents, each
Additional Credit Extension Amendment and each Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loan Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents,
taken as a whole, or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents taken as a whole; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of the Borrower or any Restricted Subsidiary in
respect of any Swap Contract at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Contract were terminated at
such time.

 

“Material Restricted Subsidiary” means any Restricted Subsidiary (other than a
Receivables Financing SPC) with assets of $10,000,000 or more; provided that if
the aggregate amount of assets of all Restricted Subsidiaries (other than a
Receivables Financing SPC) that would not be Material Restricted Subsidiaries as
a result of the foregoing threshold would exceed $50,000,000, the Borrower will
designated such of such Restricted Subsidiaries as selected by the Borrower to
be Material Restricted Subsidiaries so

 

24

--------------------------------------------------------------------------------



 

that such aggregate threshold for all Restricted Subsidiaries (other than a
Receivables Financing SPC) is not exceeded.

 

“Maturity Date” means the Revolving A Credit Maturity Date, the Revolving B
Credit Maturity Date, the Term A Maturity Date, the Extended Revolving Maturity
Date, the Extended Term Maturity Date and/or the Incremental Term Loan Maturity
Date, as the context may require; provided, however, that, in each case, if such
date is not a Business Day, the applicable Maturity Date shall be the next
preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the applicable L/C Issuer in
their reasonable good faith discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid or payable to third parties (other than Affiliates)
in connection with such Asset Sale, (ii) the amount of all payments required to
be made as a result of such Asset Sale to repay Indebtedness (other than Loans
and Indebtedness secured on a pari passu or junior basis to the Loans) secured
by such asset and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such Asset Sale occurred or the next succeeding year and that are directly
attributable to such Asset Sale (as determined reasonably and in good faith by a
Financial Officer).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

25

--------------------------------------------------------------------------------



 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, (a) any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) any Loan Party
or any Restricted Subsidiary under any Secured Cash Management Agreement or
Secured Hedge Agreement, in all cases, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered

 

26

--------------------------------------------------------------------------------



 

for such day by a branch or Affiliate of Bank of America in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Perfection Certificate” means the Perfection Certificate, dated as of the
Closing Date, delivered to the Administrative Agent by the Loan Parties in
connection with this Agreement.

 

“Permitted Acquisition” means (i) any acquisition of all or substantially all
the assets or a business unit of any Person by the Borrower or a Restricted
Subsidiary and (ii) any acquisition of Equity Interests of any Person (including
any Existing Joint Venture) that, following such acquisition, will be a
Restricted Subsidiary so long as (x) no Event of Default shall have occurred and
be continuing immediately after giving effect thereto or would result therefrom;
(y) the Borrower shall be in compliance on a Pro Forma Basis with Section 8.11
immediately after giving effect to such acquisition or investment and any
related transactions and (z) the aggregate consideration in respect of all such
acquisitions and investments by Loan Parties in assets that are not owned by
Loan Parties or in Equity Interests in persons that are not Guarantors or will
not become Guarantors in compliance with Section 7.10 (excluding any such
investments in connection with acquisitions of Equity Interests of Existing
Joint Ventures), shall not exceed the greater of $100,000,000 and 4.5% of
Consolidated Total Assets as shown on or determined in accordance with the most
recent financial statements of the Borrower delivered pursuant to Section
7.01(a) or (b).

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes that are not
yet delinquent or are being contested in compliance with Section 7.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 7.04;

 

(c)                                  pledges and deposits under workers’
compensation, unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits or pledges to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(e)                                  judgment liens in respect of judgments (or
appeal or surety bond relating to such judgments) that do not constitute an
Event of Default under Section 9.01(k);

 

(f)                                   easements, zoning restrictions, licenses,
title restrictions, rights-of-way and similar encumbrances on real property
imposed by law or incurred or granted by the Borrower or any Subsidiary in the
ordinary course of business that do not secure any material monetary obligations

 

27

--------------------------------------------------------------------------------



 

and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)                                  minor imperfections in title that do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Borrower or any Subsidiary;
and

 

(h)                                 with respect to any Foreign Subsidiary,
other Liens arising mandatorily by Law under the laws of the jurisdiction under
which such Foreign Subsidiary is organized;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Intercreditor Agreement” means with respect to any Refinancing Debt
Securities (or Permitted Refinancing Indebtedness in respect thereof) that
(i) is intended to be secured on a pari passu basis with the Obligations, an
intercreditor agreement substantially in the form of Exhibit G-1, or otherwise
in form and substance reasonably acceptable to the Administrative Agent, between
the Administrative Agent and the holders of such Refinancing Debt Securities (or
Permitted Refinancing Indebtedness in respect thereof) or collateral agent
therefor and (ii) is intended to be secured on a junior priority basis to the
Obligations, an intercreditor agreement substantially in the form of
Exhibit G-2, or otherwise in form and substance reasonably acceptable to the
Administrative Agent, between the Administrative Agent and the holders of such
Refinancing Debt Securities (or Permitted Refinancing Indebtedness in respect
thereof) or collateral agent therefor, in each case, with such changes thereto
as may be reasonably agreed between the Borrower and the Administrative Agent.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.02.

 

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) conveys or sells
any accounts (as defined in the Uniform Commercial Code as in effect in the
State of New York), payment intangibles (as defined in the Uniform Commercial
Code as in effect in the State of New York), notes receivable or residuals
(collectively, together with certain property relating thereto and the right to
collections thereon and any proceeds thereof, being the “Transferred Assets”) to
any Person that is not a Subsidiary or Affiliate of the Borrower (with respect
to any such transaction, the “Receivables Financier”), (ii) borrows from such
Receivables Financier and secures such borrowings by a pledge of such
Transferred Assets and/or (iii) otherwise finances its acquisition of such
Transferred Assets and, in connection therewith, conveys an interest in such
Transferred Assets to the Receivables Financier or (b) any Loan Party or any
Restricted Subsidiary sells, transfers, conveys or otherwise contributes any
Transferred Assets to a Receivables Financing SPC, which Receivables Financing
SPC then (i) conveys or sells any such Transferred Assets (or an interest
therein) to another Receivables Financier, (ii) borrows from such Receivables
Financier and secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to such
Receivables Financier; provided that, as to either clause (a) or (b), (A) the
aggregate Attributed Principal Amount for all such financings shall not at any
one time exceed $100,000,000 and (B) such financings shall not involve any
recourse to any Loan Party or any Restricted Subsidiary (other than a
Receivables Financing SPC) for any reason other than (v) repurchases of
non-eligible assets, (w) indemnifications for losses or dilution other than
credit losses related to the Transferred Assets, (x) any obligations not
constituting Indebtedness under servicing arrangements for the receivables,
(y) any interest rate swaps or currency swaps permitted hereunder and entered
into in connection with a Permitted Receivables Financing on a “back to back”
basis with swaps entered into by a Receivables Financing SPC or (z)
representations, warranties, covenants,

 

28

--------------------------------------------------------------------------------



 

indemnities and guarantees of performance entered into by the Borrower or any
Restricted Subsidiary which the Borrower has determined in good faith to be
customary in a “non-recourse” receivables financing.

 

“Permitted Refinancing Indebtedness” means (x) Indebtedness incurred by the
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness of the Borrower or
any Restricted Subsidiary, including any previously issued Permitted Refinancing
Indebtedness, so long as:

 

(1)                                 the principal amount of such new
Indebtedness does not exceed (a) the principal amount of Indebtedness being so
extended, replaced, refunded, refinanced, renewed or defeased (such
Indebtedness, the “Refinanced Debt”), plus (b) any accrued and unpaid interest
on such Refinanced Debt, plus (c) the amount of any reasonable tender or
redemption premium paid thereof or any penalty or premium required to be paid
under the terms of the instrument or documents governing such Refinanced Debt
and any reasonable costs, fees and expenses incurred in connection with the
issuance of such new Indebtedness and the Refinancing of such Refinanced Debt;

 

(2)                                 such Permitted Refinancing Indebtedness has
a:

 

(a)                                 Weighted Average Life to Maturity at the
time such Permitted Refinancing Indebtedness is incurred that is not less than
the remaining Weighted Average Life to Maturity of the applicable Refinanced
Debt; and

 

(b)                                 final scheduled maturity date equal to or
later than the final scheduled maturity date of the Refinanced Debt (or, if
earlier, the date that is 91 days after the then Latest Maturity Date);

 

(3)                                 to the extent such Permitted Refinancing
Indebtedness Refinances (a) Indebtedness that is expressly subordinated in right
of payment to the Obligations (other than Indebtedness assumed or acquired in an
acquisition and not created in contemplation thereof), such Permitted
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the applicable Refinanced Debt, (b) secured by Liens that are
subordinated to the Liens securing the Obligations, such Permitted Refinancing
Indebtedness is (i) unsecured or (ii) secured by Liens that are subordinated to
the Liens that secure the Obligations at least to the same extent as the
applicable Refinanced Debt or (c) secured by Liens that are pari passu with the
Liens securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on no less favorable terms (taken as a
whole) to the Lenders than the terms applicable to the Liens securing the
Refinanced Indebtedness (taken as a whole);

 

(4)                                 such Permitted Refinancing Indebtedness
shall not be secured by any assets or property of the Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof); and

 

(5)                                 in the case of Permitted Refinancing
Indebtedness in respect of Indebtedness originally incurred pursuant to clause
(f) or (s) of Section 8.01, the covenants and events of default contained in the
agreements governing such Permitted Refinancing Indebtedness are not, taken as a
whole, materially more restrictive on the Borrower and its Restricted
Subsidiaries (as determined in good faith by a Responsible Officer of the
Borrower) than the terms of this Agreement unless the Borrower enters into an
amendment to this Agreement with the Administrative Agent (which

 

29

--------------------------------------------------------------------------------



 

amendment shall not require the consent of any other Lender) to add such more
restrictive terms for the benefit of the Lenders;

 

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Borrower that is not a Guarantor
that refinances Indebtedness of the Borrower or a Guarantor, and (b) clause
(2) of this definition will not apply to any Refinancing of any Indebtedness
under Section 8.01(d).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 7.01.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions occurring prior to the end of the
applicable measurement period (and, except for purposes of determining whether
an Event of Default has occurred and is continuing under Section 8.11, following
the last day of such measurement period and on or prior to the applicable date
of determination) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant and:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower owned by the Borrower or
any of its Subsidiaries or any division or line of business, shall be excluded,
and (ii) in the case of a Permitted Acquisition or investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Borrower or any
of the Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, any cost savings adjustments in
connection therewith shall be subject to the limitations set forth in clause
(b)(iv) of the definition of “Consolidated EBITDA.”

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Rating Agency” means each of Moody’s and S&P; provided that if either such
agency shall cease to provide ratings of the Borrower’s long-term non-credit
enhanced debt, then such term shall also include any replacement credit ratings
agency that is reasonably satisfactory to the Borrower and the Administrative
Agent.

 

“Receivables Financier” has the meaning set forth in the definition of
“Permitted Receivables Financing.”

 

30

--------------------------------------------------------------------------------



 

“Receivables Financing SPC” means (1) a wholly-owned direct Subsidiary of a Loan
Party which engages in no activities other than in connection with the financing
of Transferred Assets pursuant to a Permitted Receivables Financing that meets
the following criteria:  (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
customary securitization undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to customary securitization undertakings) or (iii) subjects any property or
asset (other than the Transferred Assets) of the Borrower or any other
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to customary securitization
undertakings, (b) with which neither the Borrower nor any of its other
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Financing documentation (including
with respect to the servicing of the accounts receivable and related assets and
the administration of the Receivables Financing SPC)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower (as determined by the
Borrower in good faith), and (c) to which neither the Borrower nor any other
Subsidiary of the Borrower has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results and (2) each general partner of any such Subsidiary described
in clause (1) that meets all of the criteria set forth in clause (1).

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Refinancing Debt Securities” means any debt securitiesIndebtedness of the
Borrower (which may be guaranteed by the Guarantors) issued for cash
consideration to the extent that the net cash proceeds therefrom (after payment
of fees and expenses in connection with the offering or issuance) are applied to
prepay Term Loans within three Business Days of receipt thereof; provided that
(i) no such portion of such debt securities shall have a scheduled maturity date
that issuch Indebtedness shall not provide for scheduled amortization
(including, for the avoidance of doubt, any principal payment at final scheduled
maturity) in excess of 5% per annum of the original principal amount thereof
prior to the 91st day following the Latest Maturity Date at such time, (ii) the
covenants and events of default contained in the agreements governing such debt
securitiesIndebtedness are not, taken as a whole, materially more restrictive on
the Borrower and its Restricted Subsidiaries (as determined in good faith by a
Responsible Officer of the Borrower) than the terms of this Agreement unless the
Borrower enters into an amendment to this Agreement with the Administrative
Agent (which amendment shall not require the consent of any other Lender) to add
such more restrictive terms for the benefit of the Lenders, (iii) such debt
securitiesIndebtedness shall not be guaranteed by any Subsidiary of the Borrower
that is not a Loan Party and (iv) such debt securitiesIndebtedness shall either
be unsecured or, pursuant to a Permitted Intercreditor Agreement, shall be
secured on a pari passu basis with the Obligations or a junior priority basis to
the Obligations.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated as
“Refinancing Term Loans” in the applicable Additional Credit Extension
Amendment; provided that the Borrower applies an amount equal to the net cash
proceeds therefrom within three Business Days of receipt to prepay Term Loans.

 

“Register” has the meaning specified in Section 11.06(c).

 

31

--------------------------------------------------------------------------------



 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building structure, facility
or fixture.

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.  With respect to any matter requiring the approval of the
Required Lenders, it is understood that Voting Participants shall have the
voting rights specified in Section 11.06(e) as to such matter.

 

“Required Revolving A Lenders” means, at any time, Revolving A Lenders holding
more than 50% of the Outstanding Amount of all outstanding Revolving A Loans,
unutilized Revolving A Commitments and participations in L/C Obligations and
Swing Line Loans.  The Revolving A Loans, unutilized Revolving A Commitment and
participations in L/C Obligations and Swing Line Loans of any Defaulting Lender
shall be disregarded in determining Required Revolving A Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving A Lender shall be deemed
to be held by the Revolving A Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or any other officer reasonably acceptable to the Administrative Agent), and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party (or any other officer reasonably
acceptable to the Administrative Agent) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any Restricted
Subsidiary.

 

32

--------------------------------------------------------------------------------



 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall in good faith
reasonably determine or the Required Revolving A Lenders shall in good faith
reasonably require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of an issuance or extension of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by an L/C Issuer of any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall in good faith reasonably
determine or the Required Revolving A Lenders shall in good faith reasonably
require.

 

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Revolving A
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving A Lender becomes a party hereto or in any documentation
executed by such Revolving A Lender pursuant to Section 2.01(f), as applicable
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate Outstanding Amount at such time of its Revolving A Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving A Credit Maturity Date” means November 9, 2021.

 

“Revolving A Lender” means any Person that has a Revolving A Commitment or
portion of the Total Revolving A Outstandings, each other Person that becomes a
“Revolving A Lender” in accordance with this Agreement and their successors and
assigns and, unless the context requires otherwise, includes the Swing Line
Lender.

 

“Revolving A Loan” has the meaning specified in Section 2.01(a).

 

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrower pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Revolving B Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving B Lender becomes a
party hereto or in any documentation executed by such Revolving B Lender
pursuant to Section 2.01(f), as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Revolving B Credit Maturity Date” means November 9, 2021.

 

“Revolving B Lender” means any Person that has a Revolving B Commitment or
portion of the Outstanding Amounts of the Revolving B Loans, each other Person
that becomes a “Revolving B Lender” in accordance with this Agreement and their
successors and assigns.

 

“Revolving B Loan” has the meaning specified in Section 2.01(b).

 

33

--------------------------------------------------------------------------------



 

“Revolving Commitments” means the Revolving A Commitment, the Revolving B
Commitments and or any Extended Revolving Commitment, as the context may
require.

 

“Revolving Loans” means the Revolving A Loans and/or the Revolving B Loans, as
the context may require.

 

“RMB” means lawful currency of the People’s Republic of China.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant
governmental sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.

 

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed by the Borrower and the Guarantors in favor of the Administrative Agent
for the benefit of the holders of the Obligations, as amended, modified,
restated or supplemented from time to time; provided that at all times after a
Collateral Reinstatement Date, “ Security Agreement” shall be deemed to refer to
any new security agreement required to be delivered with respect to such
Collateral Reinstatement Date pursuant to Section 7.10.

 

“Senior Notes” means up to $1,666,000,000 aggregate principal amount of
(i) 4.625% senior notes due 2024 and (ii) 4.875% senior notes due 2026, in each
case, issued by the Borrower on the Closing Date.

 

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe,
reasonably designated by the Administrative Agent to the Borrower as requiring
additional notice.

 

“Specified Event of Default” means an Event of Default under Section 9.01(a),
(b), (h), or (i).

 

34

--------------------------------------------------------------------------------



 

“Specified Indebtedness” means (i) Subordinated Indebtedness (other than
Subordinated Indebtedness owing to the Borrower or a Restricted Subsidiary),
(ii) the Senior Notes, (iii) any Indebtedness issued pursuant to
Section 8.01(f) and (iv) any Permitted Refinancing Indebtedness in respect of
Indebtedness referred to in clauses (i) through (iii) above.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Representations” means the representations and warranties with
respect to the Borrower and the Guarantors set forth in the first sentence of
Section 6.01 and Sections 6.02, 6.03, 6.12, 6.13, 6.16 and 6.17.

 

“Specified Sales” means Dispositions of (a) inventory and materials in the
ordinary course of business, (b) surplus, obsolete or worn-out property or
assets, (c) cash or Cash Equivalents, (d) Equity Interests or Indebtedness of
Unrestricted Subsidiaries, (e) accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business and
(f) property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are applied substantially concurrently with such Disposition
to the purchase price of similar replacement property.

 

“Specified Transaction” means any of the following:  (i) any investment by the
Borrower or any Restricted Subsidiary in any Person (including any Permitted
Acquisition) other than a Person that was a Wholly-Owned Restricted Subsidiary
on the first day of such period involving (w) an investment in an Unrestricted
Subsidiary, (x) the acquisition of a new Restricted Subsidiary or interest in a
joint venture, (y) an increase in the Borrower’s and its Restricted
Subsidiaries’ consolidated economic ownership of a Restricted Subsidiary or
(z) the acquisition of a product line or business unit, (ii) any Disposition
involving (x) the disposition of Equity Interests of a Subsidiary or joint
venture (other than to the Borrower or a Subsidiary) or (y) the disposition of a
product line or business unit, (iii) any incurrence or repayment of Indebtedness
(in each case, other than revolving indebtedness in the ordinary course of
business under revolving credit facilities), (iv) any Restricted Payment in
respect of the Borrower’s Equity Interests, (v) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or designation of an Unrestricted
Subsidiary to be a Restricted Subsidiary and (vi) any other transaction
specifically required to be given effect to on a Pro Forma Basis.

 

“Spin-Off” means the distribution of 100% of the issued Equity Interests of the
Borrower to the holders of the common stock of ConAgra on the Closing Date as
described in the Form 10.

 

“Spot Rate” for a currency means the rate reasonably determined in good faith by
the Administrative Agent or the applicable L/C Issuer, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
contractually subordinated to payment of the

 

35

--------------------------------------------------------------------------------



 

Obligations with customary payment blockage and other provisions and having a
maturity no earlier than the date which is ninety-one (91) days after the latest
Maturity Date.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.  It is understood that no Existing
Joint Venture (i) is a Subsidiary as of the Closing Date or (ii) shall be deemed
a Subsidiary until such time as (x) the Borrower gains greater control over
and/or ownership of such Existing Joint Venture and (y) it meets the test set
forth above.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit A-2 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to $100,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“Syndication Agent” means each of Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, National Association, in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.

 

“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

36

--------------------------------------------------------------------------------



 

“TARGET Day” means any day on which TARGET 2 (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Lender” means any Person that has a Term A Loan Commitment or portion of
the Outstanding Amount of Term A Loan, each other Person that becomes a “Term A
Lender” in accordance with this Agreement and their successors and assigns.

 

“Term A Loan” has the meaning specified in Section 2.01(c).

 

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Closing Date is $675,000,000.

 

“Term A Maturity Date” means November 9, 2021.

 

“Term Loan” means a Term A Loan, Extended Term Loan and/or any Incremental Term
Loan, as the case may be.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.

 

“Transaction Agreements” means the tax matters agreement, the employee matters
agreement, the transition services agreement and each of the other agreements
entered into among ConAgra and/or certain of its subsidiaries (after giving
effect to the Spin-Off), on the one hand, and the Borrower and/or certain of its
Subsidiaries, on the other, in each case, as contemplated by the Form 10 at or
prior to the time of the Spin-Off, in each case, on terms that are not less
favorable in any material respect, taken as a whole, than the terms contemplated
by the Form 10.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the Borrowing of Loans and other Credit Extensions on the
Closing Date, the issuance of the Senior Notes, the payment to ConAgra of
approximately $823,500,000 on the Closing Date, the entering into of the
Transaction Agreements, the Spin-Off and the other transactions in connection
therewith to occur on or prior to the Closing Date.

 

“Transferred Assets” has the meaning set forth in the definition of “Permitted
Receivables Financing.”

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

37

--------------------------------------------------------------------------------



 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower designated by
the Borrower as such in writing in accordance with Section 7.10(e); it being
understood and agreed that (i) the term “Unrestricted Subsidiary” shall include
all Subsidiaries of any such designated Subsidiary, and (ii) any Unrestricted
Subsidiary may subsequently be designated by the Borrower as a Restricted
Subsidiary subject to the terms of Section 7.10(e).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Voting Participant” has the meaning specified in Section 11.06(e).

 

“Voting Participant Notification” has the meaning specified in Section 11.06(e).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.  For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary 100% of the
Equity Interests of which (other than director’s qualifying shares) are directly
or indirectly owned by the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined under Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

38

--------------------------------------------------------------------------------



 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Loan Parties and their Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825  on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  Except to the extent
disclosed in the footnotes to the financial statements delivered pursuant to
Section 7.01, the Borrower will provide a written summary of material changes in
GAAP applicable to it and in the consistent application thereof with each annual
and quarterly Compliance Certificate delivered in accordance with Section 7.01.
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of

 

39

--------------------------------------------------------------------------------



 

such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that under GAAP as of the Closing
Date for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

(c)                                  Calculations.  Notwithstanding the above,
the parties hereto acknowledge and agree that all calculations of the financial
ratios (including for purposes of determining the Applicable Rate) shall be made
on a Pro Forma Basis.

 

1.04                        Rounding.

 

Any financial ratios pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants, default
thresholds or financial ratio tests hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.  If any
basket in Article VIII is exceeded solely as a result of fluctuations in the
applicable Dollar Equivalent amount after the last time such basket was
utilized, such basket will not be deemed to have been exceeded solely as a

 

40

--------------------------------------------------------------------------------



 

result of such fluctuations in the applicable Dollar Equivalent amount.  In
addition, if any Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars, and such refinancing would cause
the applicable dollar-denominated restriction in Article VIII to be exceeded if
calculated at the applicable Dollar Equivalent amount on the date of such
refinancing, such dollar-denominated restrictions shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the sum of (i) the outstanding or committed principal amount, as
applicable of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses incurred
in connection with such refinancing.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

1.08                        Additional Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Eurocurrency Rate Loans with respect to the Revolving A Commitments be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders
that will be obligated to make Loans in such currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer
issuing such requested Letter of Credit.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 1:00 p.m., 15 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each applicable Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the applicable L/C Issuer
thereof.  Each applicable Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 1:00 p.m., seven Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)                                  Any failure by a Lender or the applicable
L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a

 

41

--------------------------------------------------------------------------------



 

refusal by such Lender or such L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Lenders that will
be obligated to make Loans in such currency consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and the applicable L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of such Letter of Credit issuance. If the Administrative Agent fails to
obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Borrower.

 

1.09                        Change of Currency.

 

(a)                                 Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided, that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify in a written notice to the Borrower to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify in a written notice to the Borrower to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

1.10                        Limited Condition Acquisitions.

 

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred and is
continuing or would result therefrom) in connection with a transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition (other than any extension of credit under any Revolving
Commitments), the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom and whether any representations or warranties are true and
correct (other than the Specified Representations), at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith

 

42

--------------------------------------------------------------------------------



 

(including any incurrence of Indebtedness and the use of proceeds thereof) as if
they occurred at the beginning of the four consecutive Fiscal Quarter period for
which financial statements have been delivered pursuant to Section 7.01(a) or
(b) prior to the LCA Test Date, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratios and provisions, such
ratios and provisions shall be deemed to have been complied with.  For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Borrower) at or prior to the consummation of the relevant Limited
Condition Acquisition, such ratios and other provisions will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the Limited Condition Acquisition is permitted hereunder and
(y) such ratios and other provisions shall not be tested at the time of
consummation of such Limited Condition Acquisition or related specified
transactions.  If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition (other than for purposes of determining
whether an Event of Default has occurred under Section 8.11) is consummated or
the date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated  (1) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (2) on a Pro Forma Basis but without
giving effect to such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and use of
proceeds thereof).

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Revolving Loans and Term Loans.

 

(a)                                 Revolving A Loans.  Subject to the terms and
conditions set forth herein, each Revolving A Lender severally agrees to make
loans (each such loan, a “Revolving A Loan”) to the Borrower in Dollars or in
one or more Alternative Currencies from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving A Commitment; provided,
however, that after giving effect to any Borrowing of Revolving A Loans, (i) the
Total Revolving A Outstandings shall not exceed the Aggregate Revolving A
Commitments and (ii) the Revolving A Credit Exposure of any Lender shall not
exceed such Lender’s Revolving A Commitment.  Within the limits of each Lender’s
Revolving A Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, except that all Revolving A
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

(b)                                 Revolving B Loans.  Subject to the terms and
conditions set forth herein, each Revolving B Lender severally agrees to make
loans (each such loan, a “Revolving B Loan”) to the Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving B Commitment; provided, however, that after giving effect to any
Borrowing of Revolving B Loans, (i) the aggregate Outstanding Amount of the
Revolving B Loans shall not exceed the Aggregate Revolving B Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving B Loans of any Lender
shall not exceed such Lender’s Revolving B Commitment.  Within the limits of
each Lender’s Revolving B Commitment, and subject to the other terms and
conditions hereof, the

 

43

--------------------------------------------------------------------------------



 

Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving B Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

 

(c)                                  Term A Loans.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a term
loan (each such loan, a “Term A Loan”) to the Borrower in Dollars on the Closing
Date in an amount not to exceed such Lender’s Term A Loan Commitment.  Amounts
repaid on the Term A Loan may not be reborrowed.  The Term A Loan may consist of
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.  The
Term A Loan Commitments shall terminate upon the funding of the Term A Loans
and, if not previously terminated, shall in any event terminate no later than
5:00 p.m. on the Closing Date

 

(d)                                 Incremental Commitments.

 

(1)                                 The Borrower may, by written notice to the
Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or increases in the Revolving Commitments of any Class or the
establishment of a new Class of Extended Revolving Commitments, as applicable,
in an aggregate amount (excluding Refinancing Term Loans and any Extended
Revolving Commitments that are established concurrently with the reduction in
any then existing Class of Revolving Commitments) not to exceed $600,000,000
from one or more Eligible Assignees (which, in each case, may include any
existing Lender (but no such Lender shall be required to participate in any such
Incremental Term Loan or additional Revolving Commitment without its consent)
and shall be subject to such consents, if any, as would be required in
connection with an assignment of a Term Loan or Revolving Commitment, as
applicable, to such Person) willing to provide such Incremental Term Loans
and/or additional Revolving Commitments, as the case may be, in their sole
discretion.  Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or additional Revolving Commitments being requested (which
shall be in a minimum amount of $25,000,000 and minimum increments of
$10,000,000, or remaining permitted amount or, in each case, such lesser amount
approved by the Administrative Agent), (ii) (x) in the case of Incremental Term
Loan Commitments, whether the Incremental Term Loans to be borrowed pursuant to
such Incremental Term Loan Commitments are to be an increase in any existing
Class of Term Loans or a new Class of Term Loans and (y) in the case of any
additional Revolving Commitments, whether such Revolving Commitments are to be
an increase in any existing Class of Revolving Commitments or a new Class of
Extended Revolving Commitments and (iii) the date on which such Incremental Term
Loan Commitments and/or increased Revolving Commitments are requested to become
effective (which shall, unless otherwise agreed by the Administrative Agent, be
not less than ten Business Days after the date such notice is delivered).

 

(2)                                 The Loan Parties, the Administrative Agent
and any other Person whose consent is required as provided above shall execute
and deliver to the Administrative Agent an Additional Credit Extension Amendment
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Incremental Term Loan Commitment or additional Revolving
Commitments.  Each Additional Credit Extension Amendment pursuant to this clause
(d) shall specify the terms of the applicable Incremental Term Loans and/or
additional Revolving Commitments; provided that:

 

(i)                                     any additional Revolving Commitments
shall have the same terms as the then existing Revolving Commitments (except for
upfront and arrangement fees and except that any Extended Revolving Commitments
may have different terms to the extent permitted by subclause (vi) below);

 

(ii)                                  the Incremental Term Loans shall not be
guaranteed by any Subsidiaries of the Borrower that do not guarantee the
existing Loans and shall be secured on a pari passu basis by the same Collateral
(and no additional collateral) securing the then existing Obligations;

 

44

--------------------------------------------------------------------------------



 

(iii)                               the Maturity Date of any Incremental Term
Loans shall be no earlier than the then Latest Maturity Date and (b) the
Weighted Average Life to Maturity of any Incremental Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of any then
outstanding Class of Term Loans;

 

(iv)                              no Incremental Term Loan shall participate on
a greater than pro rata basis with the then outstanding Term Loans in any
mandatory prepayment;

 

(v)                                 Incremental Term Loans shall have such
interest rates, optional prepayment provisions and fees as may be agreed between
the Lenders providing the applicable Incremental Term Loan Commitments and the
Borrower (except that any Incremental Term Loans forming an addition to an
existing Class of Term Loans shall have the same interest rates, optional
prepayment provisions and fees (other than upfront fees) as the applicable
existing Class of Term Loans);

 

(vi)                              subject to the above, any Incremental Term
Loans and Extended Revolving Commitments shall be on terms and pursuant to
documentation to be determined by the Borrower and the Lenders providing such
Incremental Term Loan; provided that, the terms applicable to any such
Incremental Term Loans or Extended Revolving Commitments (except as expressly
permitted above and except for covenants or other provisions applicable only to
periods after the then Latest Maturity Date) are not, taken as a whole,
materially more restrictive to the Borrower and its Restricted Subsidiaries,
than the terms applicable to the then outstanding Commitments and Loans, as
reasonably determined by the Borrower (except to the extent that this Agreement
is amended (which shall not require the consent of any Lender) to incorporate
such more restrictive provisions for the benefit of the then existing Lenders);
and

 

(vii)                           subject to Section 1.10, no Incremental Term
Loan Commitment or additional Revolving Commitment shall become effective under
this Section 2.01(d) unless (w) no Default or Event of Default shall exist
giving pro forma effect to such Incremental Term Loan Commitment or Revolving
Commitment and the incurrence of Indebtedness thereunder and use of proceeds
therefrom; (x) the conditions set forth in clauses (a) and (b) of Section 5.02
are satisfied whether or not a Credit Extension is made on such date (and, only
to the extent a Borrowing is made on such date clause (c) is required to be
complied with); (y) on a Pro Forma Basis, giving effect to such Incremental Term
Loans or additional Revolving Commitments and the incurrence of Indebtedness
thereunder (assuming, in the case of Incremental Term Loan Commitments, that
such commitments are fully drawn on such date) and use of proceeds therefrom,
the Borrower would be in compliance with Section 8.11 and (iv) the
Administrative Agent shall have received documents and legal opinions as to such
matters as are reasonably requested by the Administrative Agent.

 

Upon any increase of any existing Class of Revolving Commitments or Term Loans,
the Lenders shall take any action as may be reasonably required by the
Administrative Agent to ensure that the Borrowings of such Class are held by the
Lenders of such Class on a pro rata basis in accordance with the respective
amount of Revolving Commitments or Term Loans of such Class held by each Lender.

 

(e)                                  Extended Term Loans.

 

(1)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans on a pro rata basis (based on
the aggregate outstanding Term Loans of such Class), and on the same terms to
each such Lender (“Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Term Loans of
such Class and to otherwise modify the terms of such Lender’s Term Loans of

 

45

--------------------------------------------------------------------------------



 

such Class pursuant to the terms of the relevant Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Term Loans and/or modifying the amortization schedule in respect
of such Lender’s Term Loans).  Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extended Term Lender”) will be
established under this Agreement through an Additional Credit Extension
Amendment reflecting the terms of the extended Term Loans established thereby
(each such extended Term Loan, an “Extended Term Loan”).  Each Extension Offer
shall specify the date on which the Borrower proposes that the Extended Term
Loan shall be made or the proposed Extended Revolving Commitment shall become
effective, which shall be a date not earlier than ten (10) Business Days after
the date on which the Extension Offer is delivered to the Administrative Agent
(or such shorter period agreed to by the Administrative Agent in its reasonable
discretion).

 

(2)                                 The Borrower and each Extended Term Lender
shall execute and deliver to the Administrative Agent an Additional Credit
Extension Amendment and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Extended Term Loans of such Extended
Term Lender.  Each Additional Credit Extension Amendment shall specify the terms
of the applicable Extended Term Loans; provided, that (i) except as to interest
rates, fees and any other pricing terms, and amortization, final maturity date
and participation in mandatory prepayments (which shall be determined by the
Borrower and set forth in the Extension Offer), the Extended Term Loans shall,
except as permitted below, have (x) the same terms as the existing Class of Term
Loans from which they are extended or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent; provided that, the terms
applicable to any such Extended Term Loans or Extended Revolving Commitments
(except as expressly permitted above and except for covenants or other
provisions applicable only to periods after the then Latest Maturity Date) are
not, taken as a whole, materially more restrictive to the Borrower and its
Restricted Subsidiaries, than the terms applicable to the then outstanding
Commitments and Loans, as reasonably determined by the Borrower (except to the
extent that this Agreement is amended (which shall not require the consent of
any Lender) to incorporate such more restrictive provisions for the benefit of
the then existing Lenders), (ii) the final maturity date of any Extended Term
Loans shall be no earlier than the Maturity Date of the Class of Term Loans to
which such Extension Offer relates, (iii) the Weighted Average Life to Maturity
of any Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Class of Term Loans to which such Extension
Offer relates, (iv) all Extended Term Loans shall be Guaranteed by the
Guarantors and secured by the same Collateral equally with the then existing
Loans and (v) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the then
outstanding Term Loans in any mandatory prepayment thereunder.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice.  Each such Loan Notice must be received
by the Administrative Agent not later than 1:00 p.m. (i) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of, Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections

 

46

--------------------------------------------------------------------------------



 

2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice shall specify (i) whether the Borrower is requesting
a Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
Class and Type of Loans to be borrowed or to which existing Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the currency of the Loans to be borrowed.  If the Borrower
fails to specify a currency in a Loan Notice requesting a Borrowing, then the
Loans so requested shall be made in Dollars.  If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency.  Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection.  In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the applicable currency not later than 1:00 p.m. (or, if later, two
hours after delivery by the Borrower to the Administrative Agent of the
applicable Loan Notice), in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving A Loans denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of the
Interest Period for such Eurocurrency Rate Loan.  During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then

 

47

--------------------------------------------------------------------------------



 

outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten Interest Periods in effect
with respect to the Loans.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, and such Lender.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuers agree, in reliance upon the agreements of the
Revolving A Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or any of its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving A Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that immediately
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments, (y) the Revolving A Credit Exposure of any Revolving A
Lender shall not exceed such Lender’s Revolving A Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

48

--------------------------------------------------------------------------------



 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the applicable L/C Issuer
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless the
applicable L/C Issuer approved such expiry date; provided that the Revolving A
Lenders’ participations in any undrawn amount thereof are terminated on the
Letter of Credit Expiration Date and such Letter of Credit shall be Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable L/C Issuer on or prior to the Letter of Credit Expiration Date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $50,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars or an Alternative Currency;

 

(E)                                such L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 any Revolving A Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Defaulting Lender to eliminate
such L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(b)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

49

--------------------------------------------------------------------------------



 

(G)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Revolving A Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to the applicable L/C Issuer.  Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 1:00 p.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may require.  Additionally, the Borrower shall
furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested

 

50

--------------------------------------------------------------------------------



 

Letter of Credit issuance or amendment, including any Issuer Documents, as such
L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or the applicable Restricted Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving A Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from such L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving A Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative Agent
that the Required Revolving A Lenders have elected not to permit such extension
and directing such L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower

 

51

--------------------------------------------------------------------------------



 

and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  If the Borrower is notified prior to 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, then no later than 1:00 p.m. on such Business Day or the Applicable
Time on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (or if notified after such time, then no later than
11:00 a.m. on the next succeeding Business Day or the Applicable Time on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency) (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency
(together with any accrued interest).  If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving A Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving A Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving A
Commitments.  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving A Lender shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Revolving A Loans that are Base Rate
Loans because the conditions set forth in Section 5.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount

 

52

--------------------------------------------------------------------------------



 

of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving A Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Revolving A Lender funds its
Revolving A Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse
the applicable L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Percentage of such amount shall
be solely for the account of such L/C Issuer.

 

(v)                                 Each Revolving A Lender’s obligation to make
Revolving A Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing.  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse an L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Revolving A Lender fails to make
available to the Administrative Agent for the account of an L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, such L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving A Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of an L/C Issuer submitted to any
Revolving A Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Revolving A
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

 

53

--------------------------------------------------------------------------------



 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving A Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse an L/C Issuer for each drawing under each Letter of
Credit issued by such L/C Issuer and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by such L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Borrower or any waiver by such L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by such L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the ISP;

 

(vii)                           any payment by such L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

54

--------------------------------------------------------------------------------



 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Borrower or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  Unless there was bad
faith, gross negligence, willful misconduct or a material breach of this
Agreement or any other Loan Document by the L/C Issuer as determined by a court
of competent jurisdiction in a final and nonappealable judgment, the Borrower
shall be conclusively deemed to have waived any such claim against an L/C Issuer
and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Revolving A
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the applicable L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the applicable L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Revolving A Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Lenders, the Required Revolving A
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of the bad faith, gross negligence, willful misconduct or a
material breach of this Agreement or any other Loan Document; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to special, indirect, punitive, consequential
or exemplary, damages suffered by the Borrower that were, as determined by a
court of competent jurisdiction in a final and nonappealable judgment, caused by
such L/C Issuer’s bad faith, willful misconduct, gross negligence or material
breach of this Agreement or any other Loan Document, or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and an L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  An L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank

 

55

--------------------------------------------------------------------------------



 

Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued, the rules of the ISP shall apply
to each Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower for, and no L/C Issuer’s rights and remedies against
the Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving A Lender in
accordance, subject to Section 2.15, with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) in Dollars for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. 
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving A Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to
each L/C Issuer for its own account, in Dollars, a fronting fee with respect to
each Letter of Credit issued by such L/C Issuer, at the rate per annum of
0.125%, in each case, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment) or, if later, the fifth Business Day after the Borrower has received an
invoice therefor, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit issued by it as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

56

--------------------------------------------------------------------------------



 

(k)                                 Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(l)                                     Monthly Reports.  Each L/C Issuer shall
provide to the Administrative Agent a list of outstanding Letters of Credit
issued by it (together with type and amounts) on a monthly basis.

 

(m)                             L/C Issuer Reports to the Administrative Agent.
Unless otherwise agreed by the Administrative Agent, each L/C Issuer shall, in
addition to its notification obligations set forth elsewhere in this Section,
provide the Administrative Agent a Letter of Credit Report, as set forth below:

 

(i)                                     reasonably prior to the time that such
L/C Issuer issues, amends, renews, increases or extends a Letter of Credit, the
date of such issuance, amendment, renewal, increase or extension and the stated
amount of the applicable Letters of Credit after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed);

 

(ii)                                  on each Business Day on which such L/C
Issuer makes a payment pursuant to a Letter of Credit, the date and amount of
such payment;

 

(iii)                               on any Business Day on which the Borrower
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment;

 

(iv)                              on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

 

(v)                                 for so long as any Letter of Credit issued
by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent (A) on the last Business Day of each calendar month, (B) at
all other times a Letter of Credit Report is required to be delivered pursuant
to this Agreement, and (C) on each date that (1) an L/C Credit Extension occurs
or (2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.

 

2.04                        Swing Line Loans.

 

(a)                                 Swing Line Facility.  Subject to the terms
and conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Revolving A Lenders set forth in this Section 2.04,
shall make loans (each such loan, a “Swing Line Loan”) to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
A Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving A Commitment;

 

57

--------------------------------------------------------------------------------



 

provided, however, that (i) immediately after giving effect to any Swing Line
Loan, (A) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments and (B) the Revolving A Credit Exposure of any Revolving
A Lender shall not exceed such Lender’s Revolving A Commitment and (ii) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall (i) prior to the funding of risk participations pursuant to
Section 2.04(c), bear interest at a rate as may be separately agreed between the
Borrower and the Swing Line Lender and (ii) from and after the funding of any
risk participation pursuant to Section 2.04(c), be a Base Rate Loan. 
Immediately upon the making of a Swing Line Loan, each Revolving A Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swing Line Loans shall be made upon the Borrower’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
(A) telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice.  Each such Swing Line Loan
Notice to the Administrative Agent as Swing Line Lender must be received not
later than 4:30 p.m. on the requested borrowing date, and each such Swing Line
Loan Notice to a Swing Line Lender other than the Administrative Agent must be
received by such Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof and (ii) the requested borrowing date,
which shall be a Business Day.  Promptly after receipt by the Swing Line Lender
of any Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 3:00
p.m. on the date of the proposed Borrowing of Swing Line Loans (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:30 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.  The Swing
Line Lender at any time in its sole discretion may request that each of the
Revolving A Lenders fund its risk participation in the relevant Swing Line Loan.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving A Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

58

--------------------------------------------------------------------------------



 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving A Lender shall pay to the Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Revolving A Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving A Lender funds its
Revolving A Loans that are Base Rate Loans or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 Voluntary Prepayments of Loans.

 

(i)                                     Revolving Loans and Term Loans.  The
Borrower may, upon notice from the Borrower to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Loans or Term Loans of
any Class in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 1:00
p.m. (1) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) four Business Days (or five Business Days
in the case of a Special Notice Currency) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies and (3) on the
date of prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); (D) any prepayment
of the Term Loans shall be in such proportions as the Borrower shall elect and
each such prepayment shall be applied as directed by the Borrower and, absent
such direction, shall be applied in direct order of maturity to the remaining
principal amortization payments of the applicable Term Loan; and (E) any such
notice may be conditioned on the effectiveness of other financing arrangements
or one or more other transactions.  Each such notice shall specify the date and
amount of such prepayment and the Class and Type(s) of Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein, subject to the occurrence of any
condition(s) specified therein.  Any prepayment of a Eurocurrency Rate

 

59

--------------------------------------------------------------------------------



 

Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.15, each such prepayment shall be applied to the applicable
Class of Loans being prepaid of the applicable Lenders in accordance with their
respective Applicable Percentages for such Class.

 

(ii)                                  Swing Line Loans.  The Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then outstanding). 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     Revolving Commitments.

 

(A)                               If for any reason the Total Revolving A
Outstandings at any time exceed the Aggregate Revolving A Commitments then in
effect, the Borrower shall immediately prepay Revolving A Loans and/or Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving A Loans
and Swing Line Loans the Total Revolving A Outstandings exceed the Aggregate
Revolving A Commitments then in effect.

 

(B)                               If for any reason the aggregate amount of the
Revolving B Loans at any time exceed the Aggregate Revolving B Commitments then
in effect, the Borrower shall immediately prepay Revolving B Loans in an
aggregate amount equal to such excess.

 

(ii)                                  Asset Sales and Recovery Events. 
(A) Promptly following any Asset Sale or series of Asset Sales which causes the
aggregate Net Cash Proceeds received from all Asset Sales during such Fiscal
Year to exceed $20,000,000, the Borrower shall prepay Term Loans in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds in excess of
$20,000,000 derived from all such Asset Sales (such prepayment to be applied as
set forth in clause (iii) below); provided, however, that such Net Cash Proceeds
shall not be required to be so applied to the extent (1) the Borrower delivers
to the Administrative Agent a certificate stating that it intends to use such
Net Cash Proceeds to acquire assets used or useful in its business or to make
Permitted Acquisitions, and (2) such reinvestment or Permitted Acquisition is
consummated within three hundred and sixty-five (365) days (or if the Borrower
or any Restricted Subsidiary has entered into a binding agreement to make such
Permitted Acquisition within such 365 day period, such period shall be extended
for an additional 180 days with respect to the portion of such Net Cash Proceeds
so committed to be reinvested or applied in such acquisition) of receipt of the
Net Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not so

 

60

--------------------------------------------------------------------------------



 

reinvested shall be applied to repay the Loans immediately thereafter and (B) to
the extent of cash proceeds received in connection with a Recovery Event which
are in excess of $20,000,000 in the aggregate and which are not used to acquire
fixed or capital assets used or useful in its business within three hundred
sixty-five (365) days (as such period may be extended pursuant to the foregoing
clause (A)(2) above) of the receipt of such cash proceeds, the Borrower shall
prepay Term Loans in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (iii) below);
provided, further, that in the event that any Refinancing Debt is then
outstanding that is secured on a pari passu basis, up to a pro rata portion of
such Net Cash Proceeds (based on the respective principal amount of Term Loans
and Refinancing Debt, respectively, then outstanding), may be applied to prepay
such Refinancing Debt to the extent required thereby.

 

(iii)                               Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to this Section 2.05(b) shall be applied as
follows:

 

(A)                               (i) with respect to all amounts prepaid
pursuant to Section 2.05(b)(i)(A), as directed by the Borrower and (ii) with
respect to all amounts prepaid pursuant to Section 2.05(b)(i)(B), to the
outstanding Revolving B Loans.

 

(B)                               with respect to all amounts prepaid pursuant
to Section 2.05(b)(ii) by the Borrower, ratably to the Term Loans of each
Class (and to the remaining principal amortization payments thereof as directed
by the Borrower and, absent such direction, shall be applied in direct order of
maturity to the remaining principal amortization payments of the applicable Term
Loan).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities.  All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

(iv)                              Limitation of Prepayment Obligations. 
Notwithstanding any other provisions of this Section 2.05(b), (i) to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (each such Asset Sale a “Foreign Asset Sale”) or the Net Cash
Proceeds of any Recovery Event received by a Foreign Subsidiary (each such
Recovery Event a “Foreign Recovery Event”) are prohibited or delayed by
applicable foreign Law of such Foreign Subsidiary from being repatriated to the
Borrower, the prepayment otherwise required hereunder will not be required in
respect of any amount equal to the portion of such Net Cash Proceeds so affected
at the time provided in Section 2.05(b)(ii), but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law of such Foreign Subsidiary will not permit repatriation to the Borrower or
any Domestic Subsidiary (the Borrower hereby agreeing to use, and cause its
Subsidiaries to use, commercially reasonable efforts to overcome or eliminate
any such restrictions on repatriation), and if within one year following the
date on which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local Law, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
five Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof and

 

61

--------------------------------------------------------------------------------



 

additional costs relating to such repatriation) to the repayment of Term Loans
pursuant to this Section 2.05 or (ii) to the extent that the Borrower has
determined in good faith, after consultation with the Administrative Agent, that
repatriation to the Borrower or any Domestic Subsidiary of any of or all the Net
Cash Proceeds of any Foreign Asset Sale or Net Cash Proceeds of any Foreign
Recovery Event attributable to Foreign Subsidiaries would have material (as
reasonably determined by the Borrower) adverse tax consequences (including by
way of reduction in tax attributes) with respect to such Net Cash Proceeds, the
prepayment otherwise required hereunder will not be required in respect of any
amount equal to the portion of such Net Cash Proceeds so affected at the time
provided in Section 2.05(b)(ii), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable adverse tax consequences
with respect to such Net Cash Proceeds remain (the Borrower hereby agreeing to
use commercially reasonable efforts to overcome or eliminate any adverse tax
consequences), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds would no longer have material (as reasonably
determined by the Borrower) adverse tax consequences, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds will be promptly (and
in any event not later than five Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.05.

 

2.06                        Termination or Reduction of Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving A Commitments and Aggregate Revolving B Commitments of any
Class or from time to time permanently reduce such Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
1:00 p.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, and (iii) any such notice
may be conditioned on the effectiveness of other financing arrangements or one
or more other transactions.  The Borrower shall not terminate or reduce the
Aggregate Revolving A Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving A Outstandings would
exceed the Aggregate Revolving A Commitments.  The Borrower shall not terminate
or reduce the Aggregate Revolving B Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the aggregate Outstanding Amount of
the Revolving B Loans would exceed the Aggregate Revolving B Commitments.  If,
after giving effect to any reduction of the Aggregate Revolving A Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving A Commitments, such sublimit shall be automatically
reduced by the amount of such excess.  The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of
Commitments.  Any reduction of Commitments shall be applied to the applicable
Commitment of each Lender of the applicable Class according to its Applicable
Percentage.  All fees accrued with respect thereto until the effective date of
any termination of the Commitments shall be paid on the effective date of such
termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Revolving Loans.  The Borrower shall repay
to the Revolving A Lenders on the Revolving A Credit Maturity Date the aggregate
principal amount of all Revolving A Loans made to the Borrower that are
outstanding on such date.  The Borrower shall repay to the Revolving B Lenders
on the Revolving B Credit Maturity Date the aggregate principal amount of all
Revolving B Loans that are outstanding on such date.

 

62

--------------------------------------------------------------------------------



 

(b)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the Revolving A Credit Maturity Date.

 

(c)                                  Term A Loan.  The Borrower shall repay the
outstanding principal amount of the Term A Loan in equal quarterly installments
of $8,437,500 on the last Business Day of each March, June, September and
December, beginning with March 31, 2017 (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), with the
outstanding principal balance of the Term A Loan due on the Term A Maturity
Date, unless accelerated sooner pursuant to Section 9.02.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the sum of the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Rate for
Base Rate Loans and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (x) prior to the funding of risk participations pursuant
to Section 2.04(c), such rate as may be separately agreed between the Borrower
and the Swing Line Lender and (y) from and after the funding of any risk
participation pursuant to Section 2.04(c), the Base Rate plus the Applicable
Rate for Base Rate Loans.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

63

--------------------------------------------------------------------------------



 

(a)                                 Commitment Fees.

 

(i)                                     The Borrower shall pay to the
Administrative Agent, for the account of each Revolving A Lender in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving A Commitments exceed the sum of (y) the Outstanding Amount
of Revolving A Loans and (z) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.15.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving A Commitments for purposes of
determining the commitment fee.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(ii)                                  The Borrower shall pay to the
Administrative Agent, for the account of each Revolving B Lender in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving B Commitments exceed the aggregate Outstanding Amount of the
Revolving B Loans.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the applicable
Arrangers and the Administrative Agent for their own respective accounts fees in
the amounts and at the times separately agreed in writing.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid

 

64

--------------------------------------------------------------------------------



 

than if computed on the basis of a 365-day year), or in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX.  The
Borrower’s obligations under this paragraph shall survive the termination of the
aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Class, Type (if applicable), amount, currency and maturity of its Loans
and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

65

--------------------------------------------------------------------------------



 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Loan Parties shall be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or setoff.  Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case, at the option of the Administrative Agent, be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any

 

66

--------------------------------------------------------------------------------



 

claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or an L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or an L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

67

--------------------------------------------------------------------------------



 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.14, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to any Loan Party or any Subsidiary (as to which the provisions of
this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that has not been
reimbursed, (ii) as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, (iii) the Borrower shall be required to
provide Cash Collateral pursuant to Section 9.02(c) or (iv) there shall exist a
Defaulting Lender that is a Revolving A Lender, the Borrower shall immediately
(in the case of clause (iii) above) or within three Business Days (in all other
cases) following any request by the Administrative Agent or any L/C Issuer
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(b) and any Cash
Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 100% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit
; provided that no such notice shall be given by the Administrative Agent in
respect of any such excess resulting from fluctuations in the applicable Dollar
Equivalent amount of any Letter of Credit unless and until such excess continues
for a period of 30 days except to the extent that the Dollar Equivalent exceeds
105% of the Letter of Credit Sublimit.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
shall grant to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuers as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or

 

68

--------------------------------------------------------------------------------



 

provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The Borrower
shall pay on demand therefor from time to time all reasonable and customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuers that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuers
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any L/C Issuer or
the Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to

 

69

--------------------------------------------------------------------------------



 

(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Sections 2.09(a)(i), 2.09(a)(ii) or 2.09(b) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the applicable
L/C Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

70

--------------------------------------------------------------------------------



 

(b)                                 Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders that are Revolving A Lenders in accordance with their
respective Applicable Percentages with respect to the Revolving A Commitments
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving A
Credit Exposure of any Non-Defaulting Lender that is a Revolving A Lender to
exceed such Non-Defaulting Lender’s Revolving A Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(c)                                  Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (b) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.14.

 

(d)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent (and, in the case of a Defaulting Lender that is a
Revolving A Lender, the Swing Line Lender and the L/C Issuers) agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving A Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(b)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent, a Loan
Party or other applicable withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding,

 

71

--------------------------------------------------------------------------------



 

upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If any Loan Party, the Administrative
Agent or other applicable withholding agent shall be required by the Internal
Revenue Code to withhold or deduct any Taxes, including both U.S. federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
withholding agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)                               If any Loan Party, the Administrative Agent
or other applicable withholding agent shall be required by any applicable Laws
other than the Internal Revenue Code to withhold or deduct any Taxes from any
payment, then (A) the applicable withholding agent, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the applicable withholding agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions for Indemnified Taxes (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after written demand therefor, for any amount which a Lender or
an L/C Issuer for any

 

72

--------------------------------------------------------------------------------



 

reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and L/C Issuer shall, and does
hereby, severally indemnify, and shall make payment in respect thereof within 10
days after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by such Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (1) set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below or (2) required by applicable Law other than the Internal
Revenue Code or the taxing authorities of the jurisdiction pursuant to such
applicable Law to comply with the requirements for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in

 

73

--------------------------------------------------------------------------------



 

the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit C-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign

 

74

--------------------------------------------------------------------------------



 

Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority, other than penalties,
interest, or charges attributable to bad faith, gross negligence or willful
misconduct on the part of the Recipient) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable

 

75

--------------------------------------------------------------------------------



 

net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans denominated in Dollars, to convert Base Rate Loans to Eurocurrency
Rate Loans, shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice by the Borrower, (i) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan or (B) adequate and reasonable means do not exist
for determining the

 

76

--------------------------------------------------------------------------------



 

Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders.  Thereafter, (i) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

(b)                                 Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (a)(i) of
this Section, the Administrative Agent in consultation with the Borrower and the
Required Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (2) the Administrative Agent or the Required Lenders notify the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded Taxes” and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

77

--------------------------------------------------------------------------------



 

(iii)                               impose on any Lender or L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any Lending Office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender

 

78

--------------------------------------------------------------------------------



 

shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than any loss of
Applicable Rate or other profit) incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                                  any failure by the Borrower to make a
payment of any Loan or any drawing under a Letter of Credit (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 11.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract.  The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender, any L/C Issuer, or

 

79

--------------------------------------------------------------------------------



 

any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or L/C Issuer, as
applicable, shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, as applicable, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be.  The Borrower hereby agrees to pay all
reasonable and documented out of pocket costs and expenses incurred by any
Lender or L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer and each other holder of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the

 

80

--------------------------------------------------------------------------------



 

Loan Documents or other documents relating to the Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than payment in full of the Obligations, other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made), it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances.  Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Obligations shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03                        Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented out of pocket costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 

81

--------------------------------------------------------------------------------



 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations (other than contingent obligations for which no claim has
been asserted) have been paid-in-full and the Commitments have terminated, and
none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated.  For purposes of this
Section 4.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; (c) “Contribution Share” shall
mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment

 

82

--------------------------------------------------------------------------------



 

exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment; and (d) “Guaranteed Obligations” shall mean the
Obligations guaranteed by the Guarantors pursuant to this Article IV.  This
Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

4.08                        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby  jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount). 
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations (other than
contingent obligations for which no claim has been asserted) have been paid in
full.  Each Guarantor intends this Section to constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.

 

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 Receipt by the Administrative Agent of the
following, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     Executed Agreement.  Executed
counterparts of this Agreement, properly executed by a Responsible Officer of
the signing Loan Party and each Lender and L/C Issuer.

 

83

--------------------------------------------------------------------------------



 

(ii)                                  Security Documents.  Counterparts of the
Security Agreement executed by a Responsible Officer of each Loan Party together
with:

 

(A)                               UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral, perfection in which is effectuated through the filing of a UCC
financing statement;

 

(B)                               all certificates evidencing any certificated
Equity Interests and all promissory notes evidencing Indebtedness, in each case,
to the extent pledged to the Administrative Agent pursuant to the Security
Agreement, together with duly executed in blank, undated stock powers or other
instruments of transfer attached thereto (unless, with respect to the pledged
Equity Interests of any Foreign Subsidiary, such stock powers are deemed
unnecessary by the Administrative Agent in its reasonable discretion);

 

(C)                               duly executed notices of grant of security
interest in the form required by the Security Agreement as are necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Administrative
Agent’s security interest in the United States registered and applied for
Intellectual Property of the Loan Parties;

 

(D)                               a duly executed Perfection Certificate  and
copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, each of a recent date listing
all effective financing statements, lien notices or comparable documents that
name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Administrative Agent reasonably deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the security documents (other than Permitted Liens); and

 

(E)                                Evidence of Insurance.  Copies of insurance
policies or certificates of insurance of the Loan Parties evidencing liability
and casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, endorsements naming the Administrative Agent as
additional insured (in the case of liability insurance) or lender loss payee (in
the case of hazard insurance) on behalf of the Lenders.

 

(iii)                               Closing Certificate.  A certificate signed
by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.02(a) and 5.02(b) have been satisfied.

 

(iv)                              Opinions of Counsel.  Favorable opinions of
(i) Jones Day and (ii) Carney Badley Spellman, P.S., addressed to the
Administrative Agent and each Lender, dated as of the Closing Date.

 

84

--------------------------------------------------------------------------------



 

(v)                                 Organization Documents, Resolutions, Etc.

 

(A)                               copies of the Organization Documents of each
Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Closing
Date;

 

(B)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and

 

(C)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing (to the
extent applicable) and qualified to engage in business in its state of
organization or formation.

 

(b)                                 The Lenders shall have received audited
financial statements for the “Lamb Weston” business of ConAgra for the Fiscal
Year ending May 29, 2016 and the unaudited financial statements for the “Lamb
Weston” business of ConAgra for the Fiscal Quarter ending in August 2016 and
each subsequent Fiscal Quarter of the ConAgra ending 45 days or more prior to
the Closing Date.

 

(c)                                  Receipt by the Administrative Agent, the
Arrangers and the Lenders of any fees required to be paid on or before the
Closing Date.

 

(d)                                 The Borrower shall have paid all reasonable
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(e)                                  The Administrative Agent shall have
received reasonable evidence satisfactory to it that Senior Notes will be issued
substantially concurrently with the making of the initial Credit Extensions
hereunder and that the Spin-Off will be consummated on the Closing Date
substantially on the terms set forth in the Form 10.

 

(f)                                   The Borrower and each of the Guarantors
shall have provided documentation and other information reasonably requested in
writing at least 10 Business Days prior to the Closing Date by the Lenders as
they reasonably determine is required by regulatory authorities in connection
with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act, in each case at
least three Business Days prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the

 

85

--------------------------------------------------------------------------------



 

Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans, or a Borrowing pursuant to
Section 2.03(c)) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects (except when qualified as to materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date in all
material respects (except when qualified as to materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects) (provided
that this clause (a) shall apply to (x) any extensions of credit pursuant to an
Incremental Term Loan only to the extent provided in Section 2.01(d) and the
applicable Additional Credit Extension Amendment and (y) any Incremental Term
Loan to be used to consummate a Limited Condition Acquisition as provided in
Section 1.10).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof
(provided that this clause (b) shall apply to (x) any extensions of credit
pursuant to an Incremental Term Loan only to the extent provided in
Section 2.01(d) and the applicable Additional Credit Extension Amendment and
(y) any Incremental Term Loan to be used to consummate a Limited Condition
Acquisition as provided in Section 1.10).

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Revolving A Lenders (in the case of any
Revolving A Loans to be denominated in an Alternative Currency) or the
applicable L/C Issuer (in the case of any Letter of Credit to be denominated in
an Alternative Currency) would make it impracticable for such Credit Extension
to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans or a Borrowing pursuant to Section 2.03(c)) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

86

--------------------------------------------------------------------------------



 

6.01                        Organization; Powers.

 

(a) (i) Each Loan Party and (ii) each other Restricted Subsidiary, except, in
the case of clause (ii), where the failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is duly
organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, (b) each of the Borrower
and its Restricted Subsidiaries has all requisite power and authority to carry
on its business as now conducted and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Borrower and its Restricted Subsidiaries
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.  Schedule 6.01 sets forth, as of the
Closing Date, (i) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (ii) a true and
complete listing of each class of each Loan Party (other than the Borrower) and
each Subsidiary’s authorized Equity Interests, of which all of such issued
shares are (to the extent such concepts are relevant with respect to such
ownership interests) validly issued, outstanding, fully paid and non-assessable,
and owned beneficially and of record by the Persons identified on Schedule 6.01,
and (iii) the type of entity of the Borrower and each of its Subsidiaries.  All
of the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 

6.02                        Authorization; Enforceability.

 

The Transactions are within each Loan Party’s corporate, limited liability
company or other organizational powers and have been duly authorized by all
necessary corporate, limited liability company or other organizational action
and, if required, stockholder action.  The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

 

6.03                        Governmental Approvals; No Conflicts.

 

The Transactions (a) except as could not reasonably be expected to have a
Material Adverse Effect, do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents and
the filing of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents and/or other
Permitted Liens.

 

6.04                        Financial Condition; No Material Adverse Change.

 

(a)                                           The Borrower has heretofore
furnished to the Lenders the consolidated balance sheet and statements of income
and cash flows as of and for the Fiscal Year ended May 29, 2016, reported on by
KPMG LLP, independent public accountants.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the “Lamb Weston” business of ConAgra as of such
date in accordance with GAAP.

 

87

--------------------------------------------------------------------------------



 

(b)                                           Since May 29, 2016 there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect (excluding for the avoidance of doubt, the
Transactions).

 

6.05                        Properties.

 

(a)                                           Each of the Borrower and its
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property, in each case, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and all such
property is free of all Liens other than Permitted Liens.

 

(b)                                           The Borrower and each of its
Restricted Subsidiaries owns, has the legal right to use or is licensed to
use, Intellectual Property used or held for use in or otherwise necessary to its
business as currently conducted except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and, to the knowledge
of the Borrower or any of its Restricted Subsidiaries, the operation of their
respective businesses by the Borrower and its Restricted Subsidiaries does not
infringe upon or violate the rights of any other Person except for such
infringements or violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

6.06                        Litigation and Environmental Matters.

 

(a)                                           There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against the
Borrower or any of its Restricted Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) as of the Closing Date, that involve this Agreement or the
Transactions.

 

(b)                                                 Except for any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (i) none of the Borrower or any of its
Restricted Subsidiaries has received any written or actual notice of any claim
or legal action with respect to any Environmental Liability or has knowledge or
reason to believe that any such notice will be received or is threatened and
(ii) none of the Borrower or any of its Restricted Subsidiaries (1) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(2) has become subject to any Environmental Liability.

 

6.07                        Compliance with Laws.

 

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Laws applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.08                        Investment Company Status.

 

Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

88

--------------------------------------------------------------------------------



 

6.09                        Taxes.

 

Each of the Borrower and its Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.

 

6.10                        ERISA.

 

No ERISA Event has occurred within the previous five (5) years or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

6.11                        Disclosure.

 

None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished) or
delivered hereunder, taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed, when taken as a whole, to be
reasonable at the time delivered. Notwithstanding anything contained in this
Section 6.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections do not constitute guarantees of future performance and that actual
results may differ from projected results and that such differences may be
material.

 

6.12                        Solvency.

 

(a)                                           As of the Closing Date,
immediately after the consummation of the Transactions to occur on the Closing
Date, the Loan Parties, taken as a whole on a consolidated basis, are and will
be Solvent.

 

(b)                                           The Loan Parties on a consolidated
basis, will not (i) have unreasonably small capital in relation to the business
in which they are engaged or (ii) have incurred, or believe that they will have
incurred after giving effect to the transactions contemplated by this
Agreement, Indebtedness beyond their ability to pay such Indebtedness as it
becomes due.

 

6.13                        Security Interests in Collateral.

 

As of the Closing Date and at all times thereafter except during a Collateral
Suspension Period (and subject to the time period provided in  Section 7.10(d),
the provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, and, upon the filing of appropriate
financing statements, the recordation of the applicable mortgages and, with
respect to any Intellectual Property, filings in the United States Patent and
Trademark Office and the United States Copyright Office, or taking such other
action as may be required for perfection under applicable Law, such Liens will
constitute, to the extent required by the Loan Documents, perfected and
continuing Liens on the Collateral, securing the Obligations, enforceable
against the Borrower and/or Guarantors, as applicable, and all third parties,
and having priority

 

89

--------------------------------------------------------------------------------



 

over all other Liens on the Collateral except (a) for Permitted Liens, (b) in
the case of Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral and (c) to the extent that
perfection of such security interests and Liens are not required by the Loan
Documents.  No representation or warranty is made under or with respect to the
Laws of any non-U.S. jurisdiction with respect to the perfection or priority of
any security interest in the Equity Interests issued by any Foreign Subsidiary
or any other Collateral located in any non-U.S. jurisdiction.

 

6.14                        Labor Disputes.

 

There are no labor controversies, strikes, lockouts or slowdowns pending against
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions.

 

6.15                        No Default.

 

No Default has occurred and is continuing.

 

6.16                        Federal Reserve Regulations.

 

No part of the proceeds of any Credit Extension have been used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U, and X.

 

6.17                        OFAC; Anti-Corruption Laws.

 

No Loan Party nor any Subsidiary of a Loan Party, nor to the knowledge of any
Loan Party, any director, officer, employee or Affiliate thereof is currently
the subject of any Sanctions or located, organized or resident in a Designated
Jurisdiction in violation of Sanctions.  No Credit Extension, nor the proceeds
from any Credit Extension, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business of any Person who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arrangers, the Administrative Agent, any L/C Issuer or the Swing Line
Lender) of Sanctions.  The Loan Parties and their Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other applicable anti-corruption laws
in all material respects and have instituted and maintained policies and
procedures intended to promote and achieve compliance with such laws.

 

6.18                        Insurance.

 

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates (including the use of self-insurance
plans).  The property and general liability insurance coverage of the Borrower
and the Guarantors as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type and amount on Schedule 6.18.

 

90

--------------------------------------------------------------------------------



 

6.19                        EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not Cash Collateralized:

 

7.01                        Financial Statements and Other Information.

 

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender):

 

(a)                                           by no later than the date which
occurs 90 days (or 100 days if permitted by SEC requirements) after the end of
each Fiscal Year of the Borrower, (i) the Borrower’s audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year (it being understood
that such comparative form shall be required only to the extent required by SEC
requirements prior to the financial statements for Fiscal Year 2019), all
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception (except for
qualifications or exceptions resulting from pending maturity of Indebtedness
under this Agreement)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP and (ii) at any time that the Borrower has any
Unrestricted Subsidiaries, a consolidated balance sheet and related statements
of income and cash flows of the Borrower and its Restricted Subsidiaries, in
each case as at the end of such Fiscal Year, setting forth in comparative form
the corresponding consolidated figures for the preceding Fiscal Year (it being
understood that such comparative form shall be required only to the extent
required by SEC requirements prior to the financial statements for Fiscal Year
2019), accompanied by a certificate of a Financial Officer of the Borrower,
which certificate shall state that such financial statements fairly present in
all material respects the consolidated financial condition and results of
operations of the Borrower and its Restricted Subsidiaries, in accordance with
GAAP (except, in the case of the financial statements of the Borrower and its
Restricted Subsidiaries, for the exclusion of Unrestricted Subsidiaries), as at
the end of and for such Fiscal Year;

 

(b)                                           by no later than the date which
occurs 45 days (or 50 days if permitted by SEC requirements) after the end of
each of the first three Fiscal Quarters of the Borrower, the unaudited
consolidated balance sheet and related statements of income and cash flows for
the Borrower and its Subsidiaries as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case, in
comparative form (it being understood that such comparative form shall be
required only to the extent required by SEC requirements prior to the financial
statements for the Fiscal Quarter ending in February 2018) the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject to normal year-end
and audit adjustments and the absence of certain footnotes;

 

91

--------------------------------------------------------------------------------



 

(c)                                            concurrently with any delivery of
financial statements under clause (a) or (b) above, a Compliance Certificate
executed by a Financial Officer of the Borrower (i) certifying as to whether a
Default has occurred during the period covered thereby and is continuing and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 8.11, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 6.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

(d)                                           promptly after the same become
publicly available, to the extent not available by electronic or other readily
accessible means, copies of all periodic and other material reports, proxy
statements and other non-confidential materials filed by the Borrower or any
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

(e)                                            promptly (in any event, within 30
days, or such later date as determined by the Administrative Agent in its sole
discretion) thereafter, written notice of any change in a Loan Party’s name,
jurisdiction of formation or form of organization (other than the Guarantor Name
Change); and

 

(f)                                             promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
(provided that no such information shall be required to be provided if providing
such information would violate confidentiality agreements or result in a loss of
attorney-client privilege or a claim of attorney work product with respect to
such information so long as the Borrower notifies the Administrative Agent that
such information is being withheld and the reason therefor).

 

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that:  the Borrower shall deliver paper copies
of such documents to the Administrative Agent upon its request to the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that

 

92

--------------------------------------------------------------------------------



 

(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated as “Public Side Information.”

 

7.02                        Notices of Material Events.

 

The Borrower will furnish to the Administrative Agent prompt written notice (in
any event, within 5 Business Days) upon any Responsible Officer of the Borrower
obtaining actual knowledge thereof, of the following:

 

(a)                                           the occurrence of any Default;

 

(b)                                           the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Loan Party or any Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                            the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(d)                                           the occurrence any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding; and

 

(e)                                            any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

7.03                        Existence; Conduct of Business.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, (a) do
or cause to be done all things necessary to preserve, maintain, renew and keep
in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, franchises, governmental
authorizations, Intellectual Property rights, licenses and permits necessary in
the conduct of its business, except, in each case, where failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 8.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted (and those ancillary, complementary
or reasonably related thereto).

 

93

--------------------------------------------------------------------------------



 

7.04                        Payment of Obligations.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including material Taxes, before the same shall become delinquent
or in default (subject, where applicable, to specified grace periods), except
where the validity or amount thereof is being contested in good faith by
appropriate proceedings and (a) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect.

 

7.05                        Maintenance of Properties.

 

Except as would not individually or in the aggregate have a Material Adverse
Effect, the Borrower will, and will cause each of its Restricted Subsidiaries
to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

 

7.06                        Books and Records; Inspection Rights.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep proper books of record and account in which complete entries in
accordance with GAAP are made of all material dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
all upon reasonable prior notice at such reasonable times and as often as
reasonably requested and at the expense of the Borrower; provided that, unless
an Event of Default has occurred and is continuing, no more than one such
inspection shall be conducted in any Fiscal Year.  Notwithstanding anything to
the contrary in this Section 7.06, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

 

7.07                        Compliance with Laws.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Laws applicable to it or its property (including, without limitation,
ERISA and Environmental Laws), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

7.08                        Use of Proceeds.

 

The proceeds of the Credit Extensions will be used (i) to consummate the
Transactions, including to make a cash payment to ConAgra on the Closing Date as
described in the definition of “Transactions”, (ii) for working capital needs
and for other general corporate purposes of the Borrower and its Restricted
Subsidiaries in the ordinary course of business and (iii) to finance Permitted
Acquisitions and permitted stock repurchases; provided that no more than
$175,000,000 of Revolving Loans and Swing Line Loans may be borrowed on the
Closing Date.  No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the FRB, including Regulations T, U and X.

 

94

--------------------------------------------------------------------------------



 

7.09                        Insurance.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain with financially sound and reputable carriers insurance in such amounts
and against such risks (including loss or damage by fire and other normally
insured perils and loss in transit; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations (including the use of self-insurance plans).  The
Borrower will furnish to the Administrative Agent, upon request thereof,
information in reasonable detail as to the insurance so maintained.  Except
during a Collateral Suspension Period (and subject to the time period provided
in Section 7.10(d)), the Borrower shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Borrower’s and Guarantors’ tangible personal property and assets and
business interruption insurance policies naming the Administrative Agent lender
loss payee, and (y) to all general liability and other liability policies naming
the Administrative Agent an additional insured.

 

7.10                        Subsidiary Guarantors; Pledges; Collateral; Further
Assurances.

 

(a)                                 No later than thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
(other than an Excluded Subsidiary) becomes a Material Restricted Subsidiary or
any Material Restricted Subsidiary that was an Excluded Subsidiary ceases to be
an Excluded Subsidiary, the Borrower shall provide the Administrative Agent with
written notice thereof and shall cause each such Subsidiary to deliver to the
Administrative Agent a Joinder Agreement pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of this Agreement as a Guarantor
and, except during a Collateral Suspension Period, the Collateral Documents,
such Joinder Agreement to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions to the extent reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent.

 

(b)                                 Except during a Collateral Suspension Period
(and subject to the time period provided in clause (d) below), the Borrower will
cause, and will cause each Guarantor to cause, all existing and newly-acquired
owned property other than Excluded Property to be subject at all times (subject
to the time periods in clause (a) above and (d) below) to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
holders of the Obligations to secure the Obligations to the extent required by
and in accordance with the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens.

 

(c)                                            Without limiting the foregoing,
except during a Collateral Suspension Period (and subject to the time period
provided in clause (d) below), the Borrower will, and will cause each Subsidiary
to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 5.01, as applicable), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the reasonable expense of the
Borrower.

 

(d)                                 If a Collateral Suspension Period shall
terminate, all Liens granted or purported to be granted in any Loan Document
shall be automatically and immediately reinstated and the Loan Parties shall,
within 30 days following termination of such Collateral Suspension Period (or
within such longer period as to which the Administrative Agent may consent) (the
“Collateral

 

95

--------------------------------------------------------------------------------



 

Reinstatement Date”) take all actions as are reasonably requested by the
Administrative Agent to secure the Obligations (and perfect such security
interest) by first priority Liens (subject in any case to Permitted Liens) in
favor of the Administrative Agent on all assets of the Loan Parties other than
Excluded Property and the Administrative Agent is hereby authorized to enter
into any new Collateral Documents in connection with any Collateral
Reinstatement Date.

 

(e)                                  Notwithstanding the provisions of this
Section 7.10 to the contrary, so long as no Default has occurred and is then
continuing or would result therefrom and the Borrower has demonstrated
compliance on a Pro Forma Basis (after giving effect to such redesignation) with
the financial covenants set forth in Section 8.11, the Borrower may from time to
time designate or change any of its Subsidiaries’ status as a Restricted
Subsidiary or an Unrestricted Subsidiary.  The designation of any Subsidiary as
an Unrestricted Subsidiary after the Closing Date shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
fair market value as determined in good faith by the Borrower of the Borrower’s
or its Subsidiary’s (as applicable) investment therein.

 

7.11                        Farm Credit Equities and Security.

 

(a)                                 So long as (i) any Farm Credit Lender is a
Lender hereunder and (ii) such Farm Credit Lender has notified the Borrower that
it is eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of the Loans made by such Farm Credit
Lender hereunder, the Borrower may acquire equity in such Farm Credit Lender in
such amounts and at such times as such Farm Credit Lender may require in
accordance with such Farm Credit Lender’s bylaws and capital plan (as each may
be amended from time to time), except that the maximum amount of equity that the
Borrower shall be required pursuant to this sentence to purchase in such Farm
Credit Lender in connection with the Loans made by such Farm Credit Lender shall
not exceed the maximum amount required by such bylaws and capital plan on the
Closing Date (or, if applicable, at the time such Farm Credit Lender becomes a
Lender hereunder via assignment to the extent the Borrower has consented to such
Farm Credit Lender becoming a Lender).  The Borrower acknowledges receipt, as of
the Closing Date and to the extent applicable, of a copy of (i) each such Farm
Credit Lender’s most recent annual report, (ii) each such Farm Credit Lender’s
Notice to Prospective Stockholders and (iii) each such Farm Credit Lender’s
bylaws and capital plan, which describe the nature of all of the Borrower’s
equity in each such Farm Credit Lender acquired in connection with its patronage
loan from such Farm Credit Lenders (the “Farm Credit Equities”) as well as
capitalization requirements, and agrees to be bound by the terms thereof.

 

(b)                                 Each party hereto acknowledges that each
relevant Farm Credit Lender’s bylaws and capital plan (as each may be amended
from time to time) shall govern (i) the rights and obligations of the parties
with respect to the Farm Credit Equities and any patronage refunds or other
distributions made on account thereof or on account of the Borrower’s patronage
with such Farm Credit Lender, (ii) the Borrower’s eligibility for patronage
distributions from such Farm Credit Lender (in the form of Farm Credit Equities
and cash) and (iii) patronage distributions, if any, in the event of a sale of a
participation interest.  Each Farm Credit Lender reserves the right to assign or
sell participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis.

 

(c)                                  Each party hereto acknowledges that each
Farm Credit Lender has a statutory first Lien pursuant to the Farm Credit Act of
1971 (as amended from time to time) on all Farm Credit Equities that the
Borrower may now own or hereafter acquire in such Farm Credit Lender, which
statutory Lien shall be for such Farm Credit Lender’s sole and exclusive
benefit. Notwithstanding

 

96

--------------------------------------------------------------------------------



 

anything to the contrary herein or in any other Loan Document, the Farm Credit
Equities shall not constitute security for the Obligations due to any other
holder thereof.  To the extent that any of the Loan Documents create a Lien on
the Farm Credit Equities or on patronage accrued by the relevant Farm Credit
Lender for the account of the Borrower (including, in each case, proceeds
thereof), such Lien shall be for such Farm Credit Lender’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder.  Neither the
Farm Credit Equities nor any accrued patronage shall be offset against the
Obligations except that, in the event of an Event of Default, the relevant Farm
Credit Lender may elect, solely at its discretion, to apply the cash portion of
any patronage distribution or retirement of equity to amounts due under this
Agreement.  The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower.  No
Farm Credit Lender shall have any obligation to retire its Farm Credit Equities
upon any Default or any other default by the Borrower or any other Loan Party,
or at any other time, either for application to the Obligations or otherwise.

 

7.12                        Post-Closing.

 

(a)                                 Take all necessary actions to satisfy the
items described on Schedule 7.12 (as may be updated pursuant to this Agreement)
within the applicable period of time specified in such Schedule (or such longer
period as the Administrative Agent may agree in its sole discretion).

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder any Loan or other
Obligation hereunder (other than contingent obligations for which no claim has
been asserted) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding and not Cash Collateralized:

 

8.01                        Indebtedness.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

 

(a)                                           Indebtedness under the Loan
Documents;

 

(b)                                           Indebtedness existing on the
Closing Date and set forth in Schedule 8.01 and Permitted Refinancing
Indebtedness in respect thereof;

 

(c)                                            Indebtedness of the Borrower to
any Restricted Subsidiary and of any Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary; provided that any Indebtedness owing by a Loan
Party to a Restricted Subsidiary that is not a Loan Party shall be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;

 

(d)                                           Indebtedness of the Borrower or
any Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness), including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and any Permitted
Refinancing Indebtedness in respect of any of the foregoing; provided that the
aggregate principal amount of Indebtedness incurred in reliance on this clause
(d) shall not exceed the greater of (i) $200,000,000 and (ii) 9.0% of
Consolidated Total Assets (as shown on or determined in accordance with the most
recent

 

97

--------------------------------------------------------------------------------



 

financial statements of the Borrower delivered pursuant to Section 7.01(a) or
(b) prior to the date of incurrence thereof) at any time outstanding;

 

(e)                                            obligations in connection with
any Permitted Receivables Financing;

 

(f)                                             (i) unsecured Indebtedness of
the Loan Parties; provided that (x) both immediately before and after giving
effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis, (y) such indebtedness (A) shall have a maturity date no earlier than 91
days following the then Latest Maturity Date (as of the date such Indebtedness
was incurred) and (B) shall not require any scheduled payment of principal prior
to the maturity date thereof and (z) the covenants and events of default
contained in such Indebtedness are not, taken as a whole, materially more
restrictive on the Borrower and its Restricted Subsidiaries (as determined in
good faith by a Responsible Officer of the Borrower) than the terms of this
Agreement unless the Borrower enters into an amendment to this Agreement with
the Administrative Agent (which amendment shall not require the consent of any
other Lender) to add such more restrictive terms for the benefit of the Lenders
and (ii) Permitted Refinancing Indebtedness in respect of the foregoing;

 

(g)                                            Indebtedness of a Person existing
at the time such Person becomes a Restricted Subsidiary pursuant to a Permitted
Acquisition (provided that such Indebtedness was not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary) so long as, immediately after giving effect to such
Permitted Acquisition, the Borrower shall be in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basis and any Permitted
Refinancing Indebtedness in respect of the foregoing;

 

(h)                                 Indebtedness in respect of Swap Contracts;
provided that such Swap Contracts are (or were) entered into in for the purpose
of mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodity prices, and not for purposes of speculation;

 

(i)                                               Indebtedness of Restricted
Subsidiaries of the Borrower that are not Loan Parties in an aggregate principal
amount outstanding at any one time not to exceed (x) $50,000,000 plus (y) in the
case of Foreign Subsidiaries organized under the Laws of the People’s Republic
of China, RMB450,000,000;

 

(j)                                              to the extent constituting
Indebtedness, indemnification and non-compete obligations or adjustments in
respect of the purchase price (including earn-outs and other contingent deferred
payments) in connection with any Permitted Acquisition or sale or disposition
permitted by Section 8.05;

 

(k)                                           Indebtedness in respect of
workers’ compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid and surety bonds and completion guaranties and similar
arrangements, in each case in the ordinary course of business;

 

(l)                                               Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Borrower or any Restricted Subsidiary in
the ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid;

 

(m)                                       other Indebtedness of the Borrower and
its Restricted Subsidiaries in a principal amount up to but not exceeding in the
aggregate outstanding on the date such Indebtedness is

 

98

--------------------------------------------------------------------------------



 

incurred the greater of (i) $200,000,000 and (ii) 9% of Consolidated Total
Assets (as shown on or determined in accordance with the most recent financial
statements of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to
the date of incurrence thereof) at such time;

 

(n)                                           the Senior Notes issued on the
Closing Date in an aggregate principal amount not to exceed $1,700,000,000 and
any Permitted Refinancing Indebtedness in respect of the foregoing;

 

(o)                                           Indebtedness representing deferred
compensation to employees of the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business

 

(p)                                           Indebtedness incurred in the
ordinary course of business in connection with cash pooling arrangements and
cash management incurred in the ordinary course of business in respect of
netting services and similar arrangements in each case in connection with cash
management and deposit accounts, but only to the extent, with respect to any
such arrangements, that the total amount of deposits subject to such
arrangements equals or exceeds the total amount of overdrafts or similar
obligations subject thereto;

 

(q)                                           Indebtedness consisting of unpaid
insurance premiums owing to insurance companies and insurance brokers incurred
in connection with the financing of insurance premiums in the ordinary course of
business;

 

(r)                                              Guarantees of Indebtedness
otherwise permitted by this Section 8.01 and of other obligations otherwise
permitted hereunder; and

 

(s)                                             any Refinancing Debt Securities
and any Permitted Refinancing Indebtedness in respect of the foregoing.

 

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the applicable Dollar Equivalent amount of
any Indebtedness will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 8.01.  The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a consolidated
balance sheet of the Borrower dated such date prepared in accordance with GAAP.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

Further, for purposes of determining compliance with this Section 8.01, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 8.01, the Borrower may, in its sole discretion, classify or divide such
item of Indebtedness (or any portion thereof) in any manner that complies with
this Section 8.01 and will be entitled to only include the amount and type of
such item of Indebtedness (or any portion thereof) in one of the above clauses
(or any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred pursuant to only such clause or clauses
(or any portion thereof); provided, that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(a) of this Section 8.01.

 

99

--------------------------------------------------------------------------------



 

8.02                        Liens.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

 

(a)                                           Liens created pursuant to any Loan
Document to secure Obligations;

 

(b)                                           Permitted Encumbrances;

 

(c)                                            any Lien on any property or asset
of the Borrower or any Restricted Subsidiary existing on the Closing Date and
set forth in Schedule 8.02; provided that (i) such Lien shall not apply to any
other property or asset of the Borrower or any Restricted Subsidiary (other than
any replacements of such property or assets and accessions thereto and proceeds
thereof, and in the case of any Restricted Subsidiary, after-acquired property
of such Restricted Subsidiary of the same type and consistent with that
contemplated at the time such original Lien was created) and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

(d)                                           any Farm Credit Lender’s statutory
Lien in its Farm Credit Equities;

 

(e)                                            Liens on fixed or capital assets
acquired, constructed or improved by the Borrower or any Restricted Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
Section 8.01(d), (ii) except in the case of Permitted Refinancing Indebtedness
such security interests and the Indebtedness secured thereby are incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement, (iii) except in the case of Permitted Refinancing
Indebtedness, the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and the
financing thereof and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary;

 

(f)                                             any Lien existing on any
property or asset prior to the acquisition thereof by the Borrower or any
Restricted Subsidiary or existing on any property or asset of any Person that
becomes a Restricted Subsidiary after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other property or assets of the Borrower or Restricted
Subsidiary (other than any replacements of such property or assets and
accessions thereto and proceeds thereof, and in the case of any acquired
Restricted Subsidiary, after-acquired property of such Restricted Subsidiary of
the same type and consistent with that contemplated at the time such original
Lien was created) and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary and Permitted Refinancing Indebtedness in respect thereof;

 

(g)                                            Liens upon real or personal
property leased under operating leases in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries in favor of the lessor created at
the inception of the lease transaction, securing obligations of the Borrower or
any of its Restricted Subsidiaries under or in respect of such lease and
extending to or covering only the property subject to such lease and
improvements thereon;

 

(h)                                           Liens of sellers or creditors of
sellers of farm products encumbering such farm products when sold to any of the
Borrower or its Restricted Subsidiaries pursuant to the Food

 

100

--------------------------------------------------------------------------------



 

Security Act of 1985 or pursuant to similar state laws to the extent such Liens
may be deemed to extend to the assets of such Person;

 

(i)                                               protective Uniform Commercial
Code filings with respect to personal property leased by, or consigned to, any
of the Borrower or its Restricted Subsidiaries;

 

(j)                                              Liens upon Equity Interests of
Unrestricted Subsidiaries;

 

(k)                                           Liens in favor of a Receivables
Financing SPC or Receivables Financier created or deemed to exist in connection
with a Permitted Receivables Financing (including, without limitation, any
related filings of any financing statements, any Liens on deposit and securities
accounts maintained in connection with any Permitted Receivables Financing and
any Liens on the Equity Interests of a Receivables Financing SPC), but only to
the extent that any such Lien relates to the applicable Transferred Assets
actually sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transaction;

 

(l)                                               Liens on Collateral securing
Indebtedness permitted by Section 8.01(s); provided that such Liens are subject
to a Permitted Intercreditor Agreement;

 

(m)                                         normal and customary rights of
setoff upon deposits of cash in favor of banks or other depository institutions;

 

(n)                                             Liens of sellers of goods to the
Borrower and its Restricted Subsidiaries arising under Article 2 of the UCC or
similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(o)                                             Liens in favor of customs and
revenue authorities arising as a matter of law to secure the payment of customs
duties in connection with the importation of goods;

 

(p)                                             Liens solely on any cash earnest
money deposits made in connection with an Investment permitted by Section 8.04;

 

(q)                                             transfer restrictions, purchase
options, calls or similar rights of third-party joint venture partners with
respect to Equity Interests of joint venture entities;

 

(r)                                                leases, licenses, subleases
or sublicenses and Liens on the property covered thereby, in each case, granted
to others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary,
taken as a whole, or (ii) secure any Indebtedness;

 

(s)                                               Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business permitted by this Agreement;

 

(t)                                                Liens encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

 

(u)                                             Liens that are contractual
rights of set-off or rights of pledge (i) relating to the establishment of
depository relations with banks or other deposit-taking financial institutions
and

 

101

--------------------------------------------------------------------------------



 

not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of any Restricted Subsidiary in the ordinary course of
business;

 

(v)                                             Liens on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(w)                                           Liens consisting of an agreement
to dispose of any property in a Disposition permitted hereunder, to the extent
that such Disposition would have been permitted on the date of the creation of
such Lien;

 

(x)                                             Liens on insurance policies and
the proceeds thereof securing the financing of the premiums with respect
thereto;

 

(y)                                             Liens on specific items of
inventory or other goods and the proceeds thereof securing such Person’s
obligations in respect of documentary letters of credit or banker’s acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;

 

(z)                                              Liens on property subject to
any sale and leaseback transaction permitted hereunder and general intangibles
related thereto;

 

(aa)                                      other Liens on assets of the Borrower
and the Restricted Subsidiaries securing other obligations of the Borrower and
the Restricted Subsidiaries in the aggregate principal amount not to exceed the
greater of $100,000,000 and 4.5% of Consolidated Total Assets (as shown on or
determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of
creation thereof) at any time outstanding;

 

(bb)                          Liens on assets of Restricted Subsidiaries that
are not Guarantors securing Indebtedness permitted by Section 8.01(i); and

 

(cc)                                                                           
Liens securing Swap Contracts in a net amount not to exceed $50,000,000.

 

For purposes of determining compliance with this Section 8.02, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 8.02, the Borrower may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 8.02 and will be entitled to only include
the amount and type of such Lien or liability secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

 

8.03                        Fundamental Changes.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:  (i) any
Restricted Subsidiary of the Borrower may merge into a Loan Party in a
transaction in which such Loan Party is the

 

102

--------------------------------------------------------------------------------



 

surviving entity, (ii) any Guarantor may merge into or consolidate with any
Person in a transaction in which the surviving entity is or becomes a Guarantor;
provided that any such merger or consolidation involving a Person that is not a
Restricted Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 8.04, (iii) any Restricted Subsidiary that is
not a Guarantor may (x) liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders or (y) merge or
consolidate with any other Person (other than a Loan Party), provided that (1) a
Restricted Subsidiary is the surviving Person and (2) any such merger or
consolidation involving a Person that is not a Restricted Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 8.04; (iv) the Borrower or any Restricted Subsidiary may merge with any
other Person in connection with a Permitted Acquisition, provided that (x) if
the Borrower is a party to such transaction, the Borrower is the continuing or
surviving corporation and (y) if a Guarantor is a party to such transaction,
such Guarantor is the surviving Person; and (v) any permitted sale or
disposition under Section 8.05 may be effectuated pursuant to a merger,
consolidation, liquidation or dissolution.

 

(b)                                 The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, (i) engage to any substantial extent in
any business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the Closing Date and ancillary, complementary or reasonably
related thereto or (ii) change its Fiscal Year from the basis in effect on the
Closing Date or with respect to a Restricted Subsidiary that was acquired or
formed after the Closing Date, from the basis in effect on the date such entity
became a Restricted Subsidiary; provided that (x) any Restricted Subsidiary may
change its fiscal year to conform to the Fiscal Year of the Borrower and
(y) with the consent of the Administrative Agent (not to be unreasonably
withheld, conditioned or delayed) the Borrower and its Restricted Subsidiaries
may change their Fiscal Year to end on December 31 so long as, if requested by
the Administrative Agent, the Borrower shall have entered into an amendment to
this Agreement with the Administrative Agent (which amendment shall not require
the consent of any other Lender) to ensure that such change in Fiscal Year does
not materially adversely affect the rights of the Lenders or the Borrower under
this Agreement and to otherwise appropriately update the terms hereof in light
of such change in Fiscal Year and fiscal periods.

 

For the avoidance of doubt, nothing in this Section 8.03 shall prohibit the
consummation of the Transaction.

 

8.04                        Investments, Loans, Advances and Acquisitions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, make or permit to exist any investment
(including by way of Guarantees) or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

 

(a)                                           investments in cash and Cash
Equivalents;

 

(b)                                           investments in existence on the
Closing Date and described in Schedule 8.04 and amendments, extensions and
renewals thereof that do not increase the amount thereof and investments
reflected on Schedule 6.01;

 

103

--------------------------------------------------------------------------------



 

(c)                                            operating deposit accounts with
depository institutions and other ordinary course cash management;

 

(d)                                           investments received in connection
with a disposition permitted under Section 8.05(h) or (i);

 

(e)                                            purchases of inventory and other
assets to be sold or used in the ordinary course of business;

 

(f)                                             investments by (i) any Loan
Party in any Loan Party, (ii) any Restricted Subsidiary that is not a Loan Party
in the Borrower or any other Restricted Subsidiary and (iii) any Loan Party in
any Restricted Subsidiary that is not a Loan Party; provided that the aggregate
principal amount of investments outstanding pursuant to this clause (iii) shall
not exceed the greater of $150,000,000 and 7.0% of Consolidated Total Assets (as
shown on or determined in accordance with the most recent financial statements
of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date
of the making thereof) at any time outstanding;

 

(g)                                            loans and advances to employees
in the ordinary course of business not exceeding $10,000,000 in the aggregate;

 

(h)                                           investments in the form of Swap
Contracts permitted by Section 8.01(h);

 

(i)                                               deposits to secure bids,
tenders, utilities, vendors, leases, licenses, statutory obligations, surety and
appeal bonds, performance bonds and other deposits of like nature arising in the
ordinary course of business;

 

(j)                                              investments by any Receivables
Financing SPC, the Borrower or any Restricted Subsidiary in a Receivables
Financing SPC in each case made in connection with a Permitted Receivables
Financing, and loans permitted by the applicable Permitted Receivables Financing
that are made by the Borrower or a Restricted Subsidiary to a Receivables
Financing SPC or by a Receivables Financing SPC to the Borrower or a Restricted
Subsidiary in connection therewith;

 

(k)                                           the Farm Credit Equities and any
other stock or securities of, or investments in, a Farm Credit Lender or its
investment services or programs;

 

(l)                                               investments consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors or other disputes with customers or
suppliers and investments consisting of the prepayment of suppliers and service
providers on customary terms in the ordinary course of business;

 

(m)                                       Guarantees of Indebtedness permitted
by Section 8.01 and of other obligations otherwise permitted hereunder;

 

(n)                                           investments in prepaid expenses,
utility and workers’ compensation, performance and other similar deposits, each
as entered into in the ordinary course of business;

 

(o)                                           investments consisting of the
licensing, sublicensing or contribution of intellectual property pursuant to
joint marketing arrangements with other Persons;

 

104

--------------------------------------------------------------------------------



 

(p)                                           investments to the extent made
with (i) Qualified Equity Interests of the Borrower or (ii) the cash proceeds of
any Equity Issuance by the Borrower so long as such investment is consummated
within 90 days of such Equity Issuance (provided that such cash proceeds shall
not be included in the Available Amount);

 

(q)                                           additional investments in an
aggregate amount not to exceed the greater of $250,000,000 and 11.5% of
Consolidated Total Assets (as shown on or determined in accordance with the most
recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b) prior to the date of the making thereof) at any time
outstanding;

 

(r)                                              the Transactions and Permitted
Acquisitions;

 

(s)                                             other investments so long as, on
a Pro Forma Basis immediately after the making of any such investment, the
Consolidated Net Leverage Ratio does not exceed 3.75 to 1.00;

 

(t)                                              subject to the absence of any
continuing Event of Default and compliance by the Borrower on a Pro Forma Basis
with the covenants set forth in Section 8.11 (each in accordance with
Section 1.10, if applicable), investments from the Available Amount; and

 

(u)                                           investments made during a
Collateral Suspension Period.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested (with respect to any investment made other than in the
form of cash or Cash Equivalents, valued at the fair market value thereof (as
reasonably determined by the Borrower in good faith) at the time of the making
thereof), without adjustment for subsequent increases or decreases in the value
of such investment, less any amount repaid, returned, distributed or otherwise
received in respect of any investment, in each case, in cash, and the amount of
any investment constituting a Guarantee shall be determined as stated in the
definition of “Guarantee.”

 

Any investment in any Person other than a Loan Party that is otherwise permitted
by this Section 8.04 may be made through intermediate investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above.

 

For purposes of determining compliance with this Section 8.04, if an investment
meets, in whole or in part, the criteria of one or more of the categories of
investments (or any portion thereof) permitted in this Section 8.04, the
Borrower may, in its sole discretion, classify or divide such investment (or any
portion thereof) in any manner that complies with this Section 8.04 and will be
entitled to only include the amount and type of such investment (or any portion
thereof) in one of the above clauses and such investment will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

 

8.05                        Asset Sales.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
transfer, lease, license otherwise dispose of any asset, including any Equity
Interest of any Restricted Subsidiary owned by it (any such transaction a
“Disposition”), except:

 

(a)                                           any Specified Sale;

 

105

--------------------------------------------------------------------------------



 

(b)                                           Dispositions of assets (i) among
the Borrower and the Guarantors and (ii) from any Restricted Subsidiary that is
not a Guarantor to any Loan Party or another Restricted Subsidiary;

 

(c)                                            any sale of Transferred Assets by
such Person to a Receivables Financing SPC and subsequently to a Receivables
Financier in connection with a Permitted Receivables Financing;

 

(d)                                           (i) sale and leaseback
transactions permitted by Section 8.06;

 

(e)                                              to the extent constituting a
Disposition, the creation of Liens, the making of investments, the consummation
of fundamental changes and the making of Restricted Payments permitted by
Sections 8.02, 8.03 (other than Section 8.03(a)(iv)), 8.04 and 8.07,
respectively;

 

(f)                                               to the extent constituting a
Disposition, the unwinding of any Swap Contract pursuant to its terms;

 

(g)                                              transfers of condemned real
property as a result of the exercise of “eminent domain” or other similar
policies to the respective Governmental Authority or agency that has condemned
such property (whether by deed in lieu of condemnation or otherwise), and
transfers of properties that have been subject to a casualty to the respective
insurer of such property as part of an insurance settlement;

 

(h)                                           Dispositions of other assets so
long as the aggregate amount thereof sold or otherwise disposed of in any single
Fiscal Year by the Borrower and its Restricted Subsidiaries shall not have a
book value (as determined in good faith by the Borrower) in excess of ten
percent (10%) (or fifteen percent (15%) during any Collateral Suspension Period)
of the Consolidated Total Assets owned on the later of the Closing Date or the
last day of the immediately prior Fiscal Year; provided that to the extent any
such Disposition or series of related Dispositions involve assets or property
with an aggregate fair market value in excess of $10,000,000 (i) no Event of
Default shall have occurred and be continuing at the time of such Disposition,
(ii) such Disposition is for at least fair market value (as determined in good
faith by the Borrower) and (iii) the consideration received by the Borrower or
the applicable Restricted Subsidiary for such Disposition shall consist of at
least 75% cash and Cash Equivalent (it being understood that for purposes of
this clause (iii) the following shall be deemed to be cash and Cash Equivalents
(x) any liabilities relating to any asset or of any Restricted Subsidiary that
is subject to such Disposition (other than liabilities that are expressly
subordinated to the Obligations) to the extent that the Borrower and its
Restricted Subsidiaries are released from any liability thereunder, (y) any note
or security that is sold for cash and Cash Equivalents by the Borrower or the
applicable Restricted Subsidiary within 180 days following the date of receipt
thereof and (z) Designated Non-Cash Consideration in an aggregate amount for all
such Dispositions not to exceed $50,000,000 at any time outstanding (without
giving effect to any write-down or write—off thereof));

 

(i)                                               non-exclusive licenses or
sublicenses of Intellectual Property in the ordinary course of business and
abandonment or lapse of Intellectual Property that is, in the reasonable
business judgment of the Borrower or its Restricted Subsidiary, no longer used
in or useful in the conduct of their respective businesses; and

 

(j)                                              sales of non-core assets
acquired pursuant to a Permitted Acquisition.

 

106

--------------------------------------------------------------------------------



 

8.06                        Sale and Leaseback Transactions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as they property sold or transferred, except for (i) any such transactions
consummated within 180 days of the acquisition by the Borrower or any Restricted
Subsidiary of the asset subject to such sale and leaseback and (ii) other such
transactions involving assets with an aggregate fair market value not to exceed
$150,000,000.

 

8.07                        Restricted Payments.

 

The Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly,  make any Restricted Payment, except:

 

(a)                                 Restricted Payments payable solely in
Qualified Equity Interests;

 

(b)                                 Restricted Payments made by any Restricted
Subsidiary of the Borrower to any Loan Party (directly or indirectly through
Subsidiaries) and, in the case of dividends or other distributions paid by
Subsidiaries, ratably (or on a more favorable basis from the perspective of the
Borrower) to other Persons that own the applicable class of Equity Interests in
such Subsidiary;

 

(c)                                  in the case of a Receivables Financing SPC,
to make Restricted Payments to its owners to the extent of net income or other
assets available therefor under applicable law;

 

(d)                                 the Borrower or any Restricted Subsidiary
may redeem or repurchase Equity Interests or other stock-based awards under any
stock option plan, incentive plan, compensation plan or other benefit plan from
officers, employees and directors of the Borrower or any of its Subsidiaries (or
their estates, spouses or former spouses) upon the death, permanent disability,
retirement or termination of employment of any such Person or otherwise, so long
as (i) no Event of Default has occurred and is continuing and (ii) the aggregate
amount of cash used to effect Restricted Payments pursuant to this clause (d) in
any Fiscal Year of the Borrower does not exceed the sum of (y) $15,000,000 plus
(z) the net cash proceeds of any “key-man” life insurance policies of the
Borrower or any Restricted Subsidiary that have not been used to make any
repurchases, redemptions or payments under this Section 8.07(d);

 

(e)                                  repurchases of Equity Interests or other
stock-based awards under any stock option plan, incentive plan, compensation
plan or other benefit plan that occur or are deemed to occur upon the exercise
of any such awards to the extent representing a portion of the exercise price of
such award or the withholding taxes applicable to such award;

 

(f)                                   to the extent constituting Restricted
Payments, the Borrower and its Subsidiaries may enter into and consummate
transactions expressly permitted by Section 8.04;

 

(g)                                  the Borrower may purchase fractional shares
of its Equity Interests arising out of stock dividends, splits, combinations or
business combinations (provided such transaction shall not be for the purpose of
evading this limitation);

 

(h)                                 the Borrower and its Restricted Subsidiaries
may make Restricted Payments to consummate the Transactions;

 

107

--------------------------------------------------------------------------------



 

(i)                                     Restricted Payments made by any
Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary and, in the case of dividends or other distributions paid by
Subsidiaries, ratably (or on a more favorable basis from the perspective of the
Borrower) to other Persons that own the applicable class of Equity Interests in
such Restricted Subsidiary;

 

(j)                                    the Borrower and its Restricted
Subsidiaries may make other Restricted Payments from the Available Amount so
long as immediately after giving effect thereto on a Pro Forma Basis, (i) no
Event of Default shall have occurred and/or be continuing or be directly or
indirectly caused as a result thereof and (ii) the Borrower is in compliance
with the financial covenants set forth in Section 8.11;

 

(k)                                 the Borrower and its Restricted Subsidiaries
may make other Restricted Payments using the proceeds of a substantially
concurrent offering of Equity Interests (other than Disqualified Equity
Interests) of the Borrower; provided that such proceeds shall not be included in
the Available Amount;

 

(l)                                     the Borrower and its Restricted
Subsidiaries may make other Restricted Payments in an aggregate principal amount
not to exceed the greater of (x) $200,000,000 and (y) 9.0% of Consolidated Total
Assets (as shown on or determined in accordance with the most recent financial
statements of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to
the date of the making thereof) so long as immediately after giving effect
thereto on a Pro Forma Basis, no Event of Default shall have occurred and/or be
continuing or be directly or indirectly caused as a result thereof;

 

(m)                             the Borrower and its Restricted Subsidiaries may
make other Restricted Payments so long as at the time of the making thereof and
after giving effect thereto on a Pro Forma Basis, (i) no Event of Default shall
have occurred and/or be continuing or be directly or indirectly caused as a
result thereof and (ii) the Consolidated Net Leverage Ratio is less than or
equal to 3.75 to 1.00; and

 

(n)                                 the Borrower and its Restricted Subsidiaries
may make other Restricted Payments during a Collateral Suspension Period so long
as no Event of Default shall have occurred and/or be continuing or be directly
or indirectly caused as a result thereof.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 8.07 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 8.07 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

8.08                        Transactions with Affiliates.

 

Except as expressly permitted by this Agreement, the Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly enter
into any transaction with any Affiliate (other than (x) transactions among the
Borrower and/or one or more Restricted Subsidiaries not involving any other
Affiliate and (y) transactions the terms of which are not in the good faith
judgment of the Borrower materially less favorable to the Borrower and its
Restricted Subsidiaries as could reasonably be expected to be obtained in a
comparable transaction with a Person not an Affiliate); provided that the
foregoing will not prohibit:

 

108

--------------------------------------------------------------------------------



 

(a)                                 employment, compensation, indemnification,
reimbursement and severance arrangements for officers and directors of the
Borrower and its Subsidiaries in the ordinary course of business or that are
approved by the Board of Directors of the Borrower;

 

(b)                                 transactions with any Person (other than an
Unrestricted Subsidiary) that is an Affiliate of the Borrower solely as a result
of the Borrower or a Restricted Subsidiary having Control over such Person;

 

(c)                                  ordinary course transactions with any
Person that is an Affiliate solely as a result of the fact that a member of the
Borrower’s or any Restricted Subsidiary’s Board of Directors is a director,
officer or employee of such Person;

 

(d)                                 transactions approved by a majority of the
disinterested members of the Board of Directors of the Borrower;

 

(e)                                  Restricted Payments permitted by
Section 8.07;

 

(f)                                   Permitted Receivables Financings;

 

(g)                                  the Transaction Agreements and the
transactions contemplated thereby; and

 

(h)                                 transactions entered into during a
Collateral Suspension Period.

 

8.09                        Restrictive Agreements.

 

(a)                                           The Borrower will not, nor will it
permit any Restricted Subsidiary to, enter into, or permit to exist, any
Contractual Obligation (including Organization Documents) that encumbers or
restricts in any material respect the ability of any such Person to (i) in the
case of any Restricted Subsidiary, pay dividends or make any other distributions
to any Loan Party on its Equity Interests or with respect to any other interest
or participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its properties or assets to any
Loan Party, or (v) in the case of any Domestic Subsidiary, act as a Guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents,
(B) applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 8.01(d); provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (D) Indebtedness of a Subsidiary which is not a Loan Party
which is permitted by Section 8.01, so long as the Borrower has determined that
such restrictions do not materially impair the ability of the Loan Parties
(taken as a whole) to perform their obligations under this Agreement, (E) any
restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of Intellectual Property in the ordinary course of business (in
which case such restriction shall relate only to such Intellectual Property),
(F) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (G) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (H) customary provisions in leases and other contracts
restricting the assignment thereof, (I) customary restrictions contained in
documents executed in connection with any Permitted Receivables Financing,
(J) any Lien permitted hereunder or any

 

109

--------------------------------------------------------------------------------



 

document or instrument governing any such Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (K) any indenture agreement, instrument or other arrangement relating
to the assets or business of any Restricted Subsidiary and existing prior to the
consummation of the Permitted Acquisition in which such Subsidiary was acquired;
(L) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.04 and
applicable solely to such joint venture and/or Equity Interests therein,
(M) restrictions contained in subordination provisions relating to intercompany
Indebtedness, (N) any agreements existing on the Closing Date and set forth on
Schedule 8.09, (O) restrictions in the indenture governing the Senior Notes as
in effect on the Closing Date or contained in any agreements governing other
Indebtedness issued following the Closing Date so long as not materially more
restrictive (as determined in good faith by the Borrower) than the terms
applicable under the indenture governing the Senior Notes as in effect on the
Closing Date, (P) restrictions applicable to any Person at the time such Person
becomes a Subsidiary so long as such restriction applies on to such Person and
its Subsidiaries and was not entered into in contemplation of such Person
becoming a Subsidiary, (Q) restrictions entered into during a Collateral
Suspension Period; (R) replacements, renewals, amendments and refinancings of
any agreements described above so long as such replacement, renewals, amendments
and refinancings are not materially more restrictive than the terms of the
agreement being replaced, renewed, amended or refinanced; and (S) restrictions
in respect of assets that, taken as a whole, are immaterial, provided that in
good faith judgment of the Borrower, such conditions would not have a material
adverse effect on the ability of any Loan Party to satisfy its Obligations
hereunder.

 

(b)                                 The Borrower will not, nor will it permit
any Guarantor to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets to secure the Obligations pursuant to the Loan
Documents, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for the Obligations except
(i) pursuant to this Agreement and the other Loan Documents, (ii) pursuant to
applicable Law, (iii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 8.01(d); provided that in the case of
Section 8.01(d) any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith (and any accessions,
products or proceeds thereof), (iv) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder,
(v) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (vi) customary provisions
in leases and other contracts restricting the assignment thereof, (vii) pursuant
to the documents executed in connection with any Permitted Receivables Financing
(but only to the extent that the related prohibitions against other encumbrances
pertain to the applicable Transferred Assets actually sold, contributed,
financed or otherwise conveyed or pledged pursuant to such Permitted Receivables
Financing), (viii) restrictions in any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (ix)) software and
other Intellectual Property licenses pursuant to which the Borrower or
Subsidiary is the licensee of the relevant software or Intellectual Property, as
the case may be (in which case, any prohibition or limitation shall relate only
to the assets subject of the applicable license), (x) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 8.04 and applicable solely to such joint
venture and/or Equity Interests therein, (xi) any agreements existing on the
Closing Date and set forth on Schedule 8.09, (xii) restrictions in the indenture
governing the Senior Notes as in effect on the Closing Date or contained in any
agreements governing other Indebtedness issued following the Closing Date so
long as not materially more restrictive (as determined in good faith by the

 

110

--------------------------------------------------------------------------------



 

Borrower) than the terms applicable under the indenture governing the Senior
Notes as in effect on the Closing Date, (xiii) restrictions entered into during
any Collateral Suspension Period, (xiv) replacements, renewals, amendments and
refinancings of any agreements described above so long as such replacement,
renewals, amendments and refinancings are not materially more restrictive than
the terms of the agreement being replaced, renewed, amended or refinanced, and
(xv) restrictions in respect of assets that, taken as a whole, are immaterial,
provided that in good faith judgment of the Borrower, such conditions would not
have a material adverse effect on the ability of any Loan Party to satisfy its
Obligations hereunder.

 

8.10                        Prepayments of Specified Indebtedness and Amendments
to Specified Indebtedness and Organizational Documents.

 

(a)                                 The Borrower will not, nor will it permit
any Restricted Subsidiary to, optionally make any prepayment, repurchase,
redemption, defeasance or otherwise retire or acquire for value (collectively,
“prepayments”) any principal of Specified Indebtedness other than:

 

(i)                                     prepayments in exchange for or from the
proceeds of Qualified Equity Interests or Permitted Refinancing Indebtedness
(provided that such proceeds or reduction in Indebtedness shall not increase the
Available Amount);

 

(ii)                                  the Borrower and its Restricted
Subsidiaries may make other prepayments from the Available Amount so long as
immediately after giving effect thereto on a Pro Forma Basis, (x) no Event of
Default shall have occurred and be continuing or be directly or indirectly
caused as a result thereof and (y) the Borrower is in compliance with the
financial covenants set forth in Section 8.11;

 

(iii)                               the Borrower and its Restricted Subsidiaries
may make other prepayments in lieu of Restricted Payments permitted by
Section 8.07(j) (and which shall constitute usage of such provision for purposes
of determining the amount of Restricted Payments permitted thereunder);

 

(iv)                              the Borrower and its Restricted Subsidiaries
may make other prepayments so long as immediately after giving effect thereto on
a Pro Forma Basis, (i) no Event of Default shall have occurred and be continuing
or be directly or indirectly caused as a result thereof and (ii) the
Consolidated Net Leverage Ratio is less than or equal to 3.75 to 1.00; and

 

(v)                                 the Borrower and its Restricted Subsidiaries
may make other prepayments during a Collateral Suspension Period so long as no
Event of Default shall have occurred and be continuing or be directly or
indirectly caused as a result thereof.

 

(b)                                 Except during a Collateral Suspension
Period, the Borrower will not, and will not permit any Restricted Subsidiary to,
amend or modify (i) the Senior Notes or any of their Organization Documents, in
either case, in a manner that is, taken as a whole, materially adverse to the
Lenders or (ii) any other Specified Indebtedness in a manner that would result
in such Indebtedness having terms that would not have been permitted at the time
of issuance pursuant to the provision of Section 8.01 pursuant to which such
Indebtedness was issued.

 

111

--------------------------------------------------------------------------------



 

8.11                        Financial Covenants.

 

(a)                                           Consolidated Net Leverage Ratio. 
The Borrower shall not permit the Consolidated Net Leverage Ratio as of the end
of any Fiscal Quarter (commencing as of the end of the first full Fiscal Quarter
after the Closing Date) of the Borrower to be greater than (i) as of the end of
any Fiscal Quarter during a Collateral Suspension Period, 3.50 to 1.00 and
(ii) as of the end of any Fiscal Quarter during any other period the applicable
ratio set forth below:

 

Fiscal Quarter Ending:

 

Maximum Permitted Level

After the Closing Date and on or prior to May 28, 2017

 

5.50 to 1.00

After May 28, 2017 and on or prior to February 25, 2018

 

5.25 to 1.00

After February 25, 2018 and on or prior to November 25, 2018

 

5.00 to 1.00

After November 25, 2018 and on or prior to August 25, 2019

 

4.75 to 1.00

After August 25, 2019

 

4.50 to 1.00

 

(b)                                           Consolidated Interest Coverage
Ratio.  The Borrower shall not permit the Consolidated Interest Coverage Ratio
as of the end of any Fiscal Quarter (commencing as of the end of the first full
Fiscal Quarter after the Closing Date) of the Borrower to be less than 2.75 to
1.0.

 

8.12                        Sanctions; Anti-Corruption Laws.

 

The Loan Parties will not permit any Loan or use the proceeds of any Credit
Extension, directly or indirectly, or lend, contribute or otherwise make
available such proceeds to any Subsidiaries, joint venture partner or other
individual or entity, or in any Designated Jurisdiction that at the time of such
finding, (a) is the subject of any Sanctions; or (b) in any other manner that
will result in any violation by any Person (including any Lender, any Arranger,
the Administrative Agent, any L/C Issuer or the Swing Line Lender) of any
Sanctions.

 

The Loan Parties will not use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

112

--------------------------------------------------------------------------------



 

(a)                                           Non-Payment of Principal.  The
Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any L/C Obligation when and as the same shall become
due and payable (and in the currency required hereunder), whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                           Non-Payment of Other Amounts.  The
Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in Section 9.01(a)) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

 

(c)                                            Representations and Warranties. 
Any representation or warranty made or deemed made by or on behalf of any Loan
Party in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been false or
incorrect in any material respect when made or deemed made;

 

(d)                                           Non-Compliance with Specific
Covenants.  Any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 7.02(a), 7.03 (with respect to the
Borrower’s existence), 7.08 or in Article VIII;

 

(e)                                            Other Non-Compliance.  Any Loan
Party shall fail to observe or perform any covenant, condition or agreement
contained in this Agreement or any other Loan Document (other than those which
constitute a default under another Section of this Article IX), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent;

 

(f)                                             Payment Default of Material
Indebtedness.  The Borrower or any Restricted Subsidiary shall fail to make any
payment of principal or interest (regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable beyond
the period of grace, if any, provided in the instrument or agreement under which
such Material Indebtedness was created;

 

(g)                                            Cross-Default to Material
Indebtedness.  Any event or condition (other than (1) any required prepayment of
Indebtedness secured by a Permitted Lien that becomes due as the result of the
disposition of the assets subject to such Lien so long as such disposition is
permitted by this Agreement or (2) any required repurchase, repayment or
redemption of (or offer to repurchase, repay or redeem) any Indebtedness that
was incurred for the specified purpose of financing all or a portion of the
consideration for a merger or acquisition provided that (x) such repurchase,
repayment or redemption (or offer to repurchase, repay or redeem) results solely
from the failure of such merger or acquisition to be consummated, (y) such
Indebtedness is repurchased, repaid or redeemed in accordance with its terms and
(z) no proceeds of the Credit Extensions are used to make such repayment,
repurchase or redemption) occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity;

 

(h)                                           Involuntary Proceedings, Etc.  An
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in

 

113

--------------------------------------------------------------------------------



 

respect of any Loan Party or any Material Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any Material
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 consecutive
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)                                               Voluntary Proceedings, Etc. 
Any Loan Party or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar Debtor Relief Law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 9.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or such
Material Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                              Inability to Pay Debts.  The
Borrower or any Restricted Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)                                     Judgments.  One or more judgments for
the payment of money in an aggregate amount in excess of $100,000,000 (to the
extent not covered by insurance or other creditworthy indemnitor) shall be
rendered against the Borrower or any Material Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;

 

(l)                                               ERISA.  An ERISA Event shall
have occurred that, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)                                       Change of Control.  A Change of
Control shall occur;

 

(n)                                           Invalidity of Loan Documents.  Any
material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Loan Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in action or inaction based on such assertion, that any provision of any
of the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms); or

 

(o)                                 other than as a result of the occurrence of
a Collateral Suspension Period, any security interest and Lien purported to be
created by any Collateral Document in respect of any material Collateral shall
cease to be in full force and effect, or shall cease to give the Administrative
Agent, for the benefit of the holders of the Obligations, the Liens, rights,
powers and privileges purported to be created and granted under such Collateral
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except for Permitted Liens and as otherwise
expressly provided in this Agreement or in such Collateral Document)) in favor
of the Administrative Agent, or shall be asserted by Borrower or any other Loan
Party not to be a valid, perfected, first priority (except for Permitted Liens
and as otherwise expressly provided in

 

114

--------------------------------------------------------------------------------



 

this Agreement or such Collateral Document) security interest in or Lien on
Collateral with a fair market value in excess of $50,000,000 covered thereby.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the Commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such Commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

115

--------------------------------------------------------------------------------



 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full, to the
Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as expressly provided
in Section 10.06, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto. 
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for

 

116

--------------------------------------------------------------------------------



 

purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article X and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  The Lenders authorize the
Administrative Agent to enter into any Permitted Intercreditor Agreement and one
or more intercreditor agreements with a Receivables Financier in connection with
a Permitted Receivables Financing.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any such action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own bad faith, gross negligence, willful misconduct or material breach of
this Agreement or any other Loan Document as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative

 

117

--------------------------------------------------------------------------------



 

Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower at all times other than
during the existence of a Specified Event of Default (which consent shall not be
unreasonably

 

118

--------------------------------------------------------------------------------



 

withheld, conditioned or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, with the consent of the Borrower at all times other than during the
existence of a Specified Event of Default (which consent shall not be
unreasonably withheld, conditioned or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 

119

--------------------------------------------------------------------------------



 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and the Swing Line Lender.  If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender) and the acceptance of such
appointment by the applicable Lender, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of an L/C
Issuer or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations in such capacity hereunder or under the other Loan Documents and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America  with respect to such Letters of Credit.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

10.09                 Administrative Agent May File Proofs of Claim; Credit
Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative

 

120

--------------------------------------------------------------------------------



 

Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.01 of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Lender or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the

 

121

--------------------------------------------------------------------------------



 

acquisition vehicle shall automatically be cancelled, without the need for any
Lender or any acquisition vehicle to take any further action.

 

10.10                 Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion, but subject to Section 11.20,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the aggregate Revolving Commitments and payment in full of the
Obligations (other than (A) contingent indemnification obligations, tax
gross-up, expense reimbursement or yield protection obligations, in each case,
for which no claim has been made that is unsatisfied and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made), (ii) that is sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, (iii) as approved in accordance with
Section 11.01, (iv) when such property is subject to Liens permitted under
Section 8.02(e) (solely to the extent that the Administrative Agent’s Liens on
such assets violate the terms of the documentation governing such Lien) and, to
the extent relating to extensions, renewals or replacements of such Liens,
Section 8.02(l) or Section 8.02(f) or (v) upon a Collateral Suspension Period;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.02(e); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents or is designated an
Unrestricted Subsidiary in accordance with Section 7.10(e).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11                 Secured Cash Management Agreements and Secured Hedge
Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the

 

122

--------------------------------------------------------------------------------



 

Guaranty or any Collateral Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Maturity Date.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default, mandatory prepayment or a
mandatory reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby;

 

(v)                                 amend Section 1.08 or the definition of
“Alternative Currency” without the written consent of each Lender directly
affected thereby;

 

123

--------------------------------------------------------------------------------



 

(vi)                              change (A) any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby, or (B) the definition of
“Required Revolving A Lenders” without the written consent of each Revolving A
Lender;

 

(vii)                           except in connection with a transaction
permitted under Section 8.05 or during a Collateral Suspension Period, release
all or substantially all of the Collateral without the written consent of each
Lender whose Obligations are secured by such Collateral;

 

(viii)                        release the Borrower without the consent of each
Lender or, except in connection with a transaction permitted under Section 8.02
or Section 8.05, all or substantially all of the value of the Guaranty without
the written consent of each Lender whose Obligations are guaranteed thereby,
except to the extent such release is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone);
or

 

(ix)                              waive any condition set forth in Section 5.01
without the consent of each Lender.

 

(b)                                 unless also signed by each L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;

 

(c)                                  unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; and

 

(d)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) each Lender is entitled
to vote as such Lender sees fit on any bankruptcy reorganization plan that
affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders; provided, further, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement and any guarantees, collateral security documents and related
documents executed by any Loan Party to (A) cure any ambiguity, omission, defect
or inconsistency, in each case, of a technical or immaterial nature, (B) comply
with local Law or advice of local counsel or (C) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents, so long as (x) in each case, such
amendment, modification or supplement does not directly adversely affect any
right of any Agent or Lender, and (y) with respect to clause (A) above, the
Required Lenders shall not have objected in writing within five (5) Business
Days of such amendment.

 

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(e) as to such matter.

 

124

--------------------------------------------------------------------------------



 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended nor any principal amount owed to such Lender reduced, or
the maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

11.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent, Bank of America in its capacity as an L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, any Voting
Participant or any L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders, the Voting Participants, and the L/C
Issuers hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender, Voting Participant or L/C Issuer
pursuant to Article II if such Lender, Voting Participant or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Swing Line Lender, any Voting Participant, any L/C
Issuer or the Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

125

--------------------------------------------------------------------------------



 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party or such Agent Party’s material breach of its
obligations hereunder; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

126

--------------------------------------------------------------------------------



 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party, except to the
extent that such losses, costs, expenses or liabilities are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Agent, L/C Issuer, Lender or Related Party.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder  or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower and the
Guarantors, jointly and severally, shall pay (A) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(in the case of legal fees and expenses, limited to the reasonable fees,

 

127

--------------------------------------------------------------------------------



 

charges and disbursements of one primary outside counsel for the Administrative
Agent and if reasonably necessary or appropriate, one local counsel in each
relevant jurisdiction to the extent in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (B) all reasonable out of pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit issued by it or any demand for payment thereunder and (C) all
reasonable out of pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (in the case of legal fees and expenses, limited to the
fees, charges and disbursements of one primary outside counsel for all such
persons taken as a whole (and, solely in the case of a conflict of interest, one
additional counsel for all such persons taken as whole in each relevant
jurisdiction) and if reasonably necessary or appropriate, one local counsel in
each relevant jurisdiction (and solely in the case of a conflict of interest,
one additional conflicts counsel)) in connection with the enforcement or
protection of its rights to the extent (1) in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or (2) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Borrower and the Guarantors, jointly and severally, shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (in the
case of legal fees and expenses, limited to the fees, charges and disbursements
of one primary outside counsel for all such persons taken as a whole (and,
solely in the case of a conflict of interest, one additional counsel for all
such persons taken as whole in each relevant jurisdiction) and if reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction (and
solely in the case of a conflict of interest, one additional conflicts counsel))
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Loan Party) other than such Indemnitee and its Related Parties to
the extent arising out of, in connection with, or as a result of (A) the
execution, enforcement or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an L/C Issuer to honor a demand for payment under a Letter of
Credit issued by it if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (C) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property currently or formerly owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (D) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable

 

128

--------------------------------------------------------------------------------



 

judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or such Indemnitee’s material breach of its
obligations hereunder or under any other Loan Documents of such Indemnitee, or
(y) arise out of any investigation, litigation or proceeding that does not
involve an act or omission by the Borrower or any other Loan Party and arises
solely from a dispute among Indemnitees (except when and to the extent that one
of the parties to such dispute was acting in its capacity as an agent, arranger,
bookrunner, L/C Issuer or other agency capacity and, in such case, excepting
only such party).  Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposures of all Lenders at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, and acknowledges that no other Person shall
have, any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
a material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after written (in
reasonable detail) demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

129

--------------------------------------------------------------------------------



 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law and to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
(other than, except with respect to the Borrower, as a result of a transaction
permitted under Section 8.03, 8.04 and 8.05) without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the related Loans at
the time owing to it or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in subsection (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

130

--------------------------------------------------------------------------------



 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$1,000,000 in the case of any assignment in respect of a Term Loan unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that such consent shall not be
required if a Lender assigns to one or more of its Affiliates.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Specified Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or, with
respect to the Revolving A Commitments, such assignment is to a Revolving A
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10)  Business Days after having received
written notice thereof in accordance with Section 11.02;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Incremental Term Loan Commitment or any Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable facility subject to such assignment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)          the consent of the L/C Issuers and the Swing Line Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Revolving A Loans and Revolving A Commitments (other
than an assignment by a Revolving A Lender to any of its Affiliates).

 

131

--------------------------------------------------------------------------------



 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 (to be
paid by the assignor or assignee); provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural Person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e)), 3.04, 3.05 and 11.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

132

--------------------------------------------------------------------------------



 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e), it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender.  Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a

 

133

--------------------------------------------------------------------------------



 

Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Voting Participants. Notwithstanding anything in this
Section 11.06 to the contrary, any Farm Credit Lender that (i) has purchased a
participation from any Lender that is a Farm Credit Lender in the minimum amount
of $5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrower and the Administrative Agent in substantially the form of Exhibit H (a
“Voting Participant Notification”), designated by the selling Lender as being
entitled to be accorded the rights of a voting participant hereunder (any Farm
Credit Lender so designated being called a “Voting Participant”) and
(iii) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant (such consents to be required only to the
extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 11.06(b), it being understood and agreed that such consent is not
required in connection with the sale of any participation to an existing Voting
Participant; provided that the Borrower shall be deemed to have consented to any
such sale of a participation unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof), shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such Voting Participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action, in each case, in lieu of the vote of the selling Lender; provided,
however, that if such Voting Participant has at any time failed to fund any
portion of its participation when required to do so and notice of such failure
has been delivered by the selling Lender to the Administrative Agent, then until
such time as all amounts of its participation required to have been funded have
been funded and notice of such funding has been delivered by the selling Lender
to the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this clause (e), and the
voting rights of the selling Lender shall not be correspondingly reduced by the
amount of such Voting Participant’s participation.  Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(e) shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent.  To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in the Administrative Questionnaire, (B) state the
dollar amount of the participation purchased and (C) include such other
information as may be required by the Administrative Agent. The selling Lender
and the Voting Participant shall notify the Administrative Agent and the
Borrower within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 11.06(e) or delivered in connection with any
Voting Participant Notification (and for the avoidance of doubt the voting
rights of any Voting Participant shall be appropriately reduced upon any
reduction of such Voting Participant’s participation interest). The Borrower and
the Administrative Agent shall be entitled to conclusively rely on information
provided by a Lender identifying itself or its participant as a Farm Credit
Lender without verification thereof and may also conclusively rely on the
information set forth in Schedule 11.06(e), delivered in connection with any
Voting Participant Notification or otherwise furnished pursuant to this clause
(e) and,

 

134

--------------------------------------------------------------------------------



 

unless and until notified thereof in writing by the selling Lender, may assume
that there have been no changes in the identity of Voting Participants, the
dollar amount of participations, the contact information of the participants or
any other information furnished to the Borrower or the Administrative Agent
pursuant to this clause (e).  The voting rights hereunder are solely for the
benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant (except to the extent of a sale of a
participation otherwise in compliance with the terms of this Section 11.06(e)).

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving A Commitment and Revolving A Loans pursuant to subsection (b) above,
such Lender may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as the Swing Line Lender.  In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (with such Lender’s consent) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that (x) no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as an L/C
Issuer or the Swing Line Lender, as the case may be, and (y) any successor L/C
Issuer must be approved by the Administrative Agent (such approval to not be
unreasonably withheld, conditioned or delayed).  If a Lender resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If a Lender resigns as the Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, and the acceptance of such appointment by the applicable Lender,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the resigning L/C Issuer or Swing Line Lender,
as the case may be.  At the option of the Borrower, a successor L/C Issuer or
another existing L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by the resigning L/C Issuer and
outstanding at the time of such resignation or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

 

11.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have

 

135

--------------------------------------------------------------------------------



 

jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.01(d) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or an agreement referenced in
clause (f) of this Section or (y) becomes available to the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower (which source is not
known by the recipient to be in breach of confidentiality obligations with the
Borrower or any Subsidiary).  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with such Loan Party or
any Subsidiary).  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08      Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan

 

136

--------------------------------------------------------------------------------



 

Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or L/C Issuer different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have.  Each Lender and L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or an L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification, tax gross
up, expense reimbursement or yield

 

137

--------------------------------------------------------------------------------



 

protection obligations, in each case, for which no claim has been made) or any
Letter of Credit shall remain outstanding and not Cash Collateralized.

 

11.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, a L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13      Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

 

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant

 

138

--------------------------------------------------------------------------------



 

to this Section 11.13 shall nevertheless be effective without the execution by
such Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

139

--------------------------------------------------------------------------------



 

APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
(on behalf of itself and its Affiliates), that:  (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, any Arranger, any
L/C Issuer nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the L/C Issuers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, any L/C Issuer nor any Lender has any obligation to disclose any of
such interests to the Loan Parties and their respective Affiliates.  Each of the
Loan Parties hereby agrees that it will not claim that any of the Administrative
Agent, Arrangers, L/C Issuers or Lenders and their respective affiliates owes a
fiduciary duty or similar duty to it in connection with any aspect of any
transaction contemplated hereby.

 

140

--------------------------------------------------------------------------------



 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18                 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act. 
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 

11.19                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

11.20                 Release of Collateral and Guaranty Obligations.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon request of the Borrower in
connection with any sale, disposition or Permitted Receivables Financing
permitted by the Loan Documents, the Administrative Agent shall (without

 

141

--------------------------------------------------------------------------------



 

notice to, or vote or consent of, any Lender), at the expense of the Borrower,
take such actions as shall be reasonably required to release its security
interest in any Collateral sold or disposed of (or sold, conveyed or contributed
to any Permitted Receivables Financing, including, without limitation, entering
into a customary intercreditor agreement with a Receivables Financier), and to
release any Guaranty under any Loan Document of any Person sold or disposed of
(and to release any Liens with respect to assets of such Person, release such
Person from all Loan Documents such Person is a party to and release any other
Obligations of such Person arising under the Loan Documents), upon consummation
of such sale or disposition in accordance with the Loan Documents in each case,
other than any sale or disposition to another Loan Party.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, at such time as (1) a Collateral
Suspension Period is continuing or (2) (a) all principal of and interest accrued
to such date which constitute Obligations shall have been paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations (other than contingent obligations for which no claim has been
asserted) shall have been paid in cash, (c) all outstanding Letters of Credit
shall have been (i) terminated or (ii) fully Cash Collateralized, and (d) the
Commitments shall have expired or been terminated in full, the Administrative
Agent’s Lien and the Collateral is automatically released and the Administrative
Agent shall at the expense of the Borrower take such actions as shall be
reasonably required to evidence the release of its security interest in all
Collateral and to release any Guaranty under any Loan Document.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon request of the Borrower,
(x) in connection with any Indebtedness permitted by Section 8.01(d) hereof
(solely to the extent required in writing by the holder of any related Lien
permitted pursuant to Section 8.02(e) hereof), the Administrative Agent shall
(without notice to, or vote or consent of, any Lender), at the expense of the
Borrower, take such actions as shall be reasonably required to release its
security interest in any Collateral subject to such Lien, (y) upon designation
of any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 7.10(e) hereof, release the Guaranty under any Loan Document of any such
designated Unrestricted Subsidiary and release any Liens granted by such
designated Unrestricted Subsidiary and release such designated Unrestricted
Subsidiary from all Loan Documents such designated Unrestricted Subsidiary is a
party to and release all Obligations of such designated Unrestricted Subsidiary
arising under the Loan Documents and (z) in connection with any Liens permitted
by Section 8.02(f), the Administrative Agent shall release its Liens on any
assets subject to such Liens permitted under Section 8.02(f), to the extent that
the Administrative Agent’s Liens on such assets violate the express terms of the
documentation governing such Lien.

 

11.21                 Entire Agreement.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.22                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the

 

142

--------------------------------------------------------------------------------



 

extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(ii)                                  the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(A)                               a reduction in full or in part or cancellation
of any such liability;

 

(B)                               a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(C)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

11.23                 Waiver of Borrower Rights.

 

Each Loan Party acknowledges and agrees that, to the extent the provisions of
the Agricultural Credit Act of 1987, including 12 U.S.C §§ 2199 through 2202e,
and the implementing Farm Credit Administration regulations, 12 C.F.R. §
617.7000, et seq. (collectively, the “Farm Credit Law”) apply to such Loan Party
or to the transactions contemplated by this Agreement, such Loan Party hereby
irrevocably waives all Borrower Rights, including all statutory or regulatory
rights of a borrower to disclosure of effective interest rates, differential
interest rates, review of credit decisions, distressed loan restructuring, and
rights of first refusal.  Each Loan Party acknowledges and agrees that the
waiver of Borrower Rights provided by this Section 11.23 is knowingly and
voluntarily made after such Loan Party has consulted with legal counsel of its
choice and has been represented by counsel of its choice in connection with the
negotiation of this Agreement and waiver of such Loan Party set forth in this
Section 11.23.  Each Loan Party acknowledges that its waiver of Borrower Rights
set forth in this Section 11.23 is based on its recognition that such waiver is
material to induce commercial banks and other non-Farm Credit Systems
institutions to participate in the extensions of credit contemplated by this
Agreement and to provide extensions of credit to such Loan Party.  Nothing
contained in this Section 11.23, nor the delivery to any Loan Party of any
summary of any rights under, or any notice pursuant to, the Farm Credit Law
shall be deemed to be, or be constructed to indicate the determination or
agreement by any Loan Party, any Agent, or any Lender that the Farm Credit Law,
or any rights thereunder, are or will be applicable to any Loan Party or to the
transactions contemplated by this Agreement.  It is the intent of the Loan
Parties that the waiver of Borrower Rights contained in this Section 11.23
complies with and meets all of the requirements of 12 C.F.R § 617.7010(c).

 

[SIGNATURE PAGES FOLLOW]

 

143

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

LAMB WESTON HOLDINGS, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CONAGRA FOODS LAMB WESTON, INC., as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LAMB WESTON SALES, INC., as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LAMB-WESTON/MIDWEST, INC., as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as Lender and L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Lender and L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------